--------------------------------------------------------------------------------

EXHIBIT 10(a)

 

 

 

CLECO POWER LLC

401(k) SAVINGS AND INVESTMENT PLAN

 

 

 

(As Amended and Restated Effective January 1, 2004)

 

 

 

--------------------------------------------------------------------------------

 

 

CLECO POWER LLC

401(k) SAVINGS AND INVESTMENT PLAN

 

(As Amended and Restated Effective January 1, 2004)

I N D E X

 

Page


ARTICLE I


DEFINITIONS.........................................................................................


2

Section:

1.1

Accounts..................................................................................................

2

1.2

Administrator...........................................................................................

2

1.3

Affiliate...................................................................................................

2

1.4

After-Tax
Contributions...........................................................................

2

1.5

After-Tax Contribution
Account..............................................................

2

1.6

Anniversary
Date.....................................................................................

2

1.7

Beneficiary
.............................................................................................

2

1.8

Code
.......................................................................................................

2

1.9

Company..................................................................................................

2

1.10

Company Stock
.......................................................................................

2

1.11

Committee................................................................................................

3

1.12

Compensation..........................................................................................

3

1.13

Contribution.............................................................................................

4

1.14

Defined Benefit
Plan................................................................................

4

1.15

Effective
Date..........................................................................................

4

1.16

Employee.................................................................................................

4

1.17

Employer.................................................................................................

4

1.18

Employer Matching
Contribution.............................................................

4

1.19

Employer Matching Contribution
Account...............................................

4

1.20

Entry
Date................................................................................................

4

1.21

ERISA......................................................................................................

5

1.22

ESOP
Account.........................................................................................

5

1.23

ESOP
Contributions.................................................................................

5

1.24

ESOP
Fund..............................................................................................

5

1.25

ESOP
Trust..............................................................................................

5

1.26

ESOP
Trustee..........................................................................................

5

1.27

Exempt
Loan............................................................................................

5

1.28

Financed
Stock.........................................................................................

5

1.29

Fiduciaries...............................................................................................

5

1.30

Hours of
Service......................................................................................

5

1.31

Investment
Fund.......................................................................................

7

-ii-

--------------------------------------------------------------------------------


Page

1.32

Investment
Manager................................................................................

7

1.33

Leased
Employee....................................................................................

7

1.34

Original
Plan...........................................................................................

7

1.35

Participant...............................................................................................

7

1.36

Plan.........................................................................................................

7

1.37

Plan
Year................................................................................................

7

1.38

Pre-Tax
Contributions.............................................................................

7

1.39

Pre-Tax Contribution
Account................................................................

7

1.40

Prior
Plan................................................................................................

7

1.41

Retirement...............................................................................................

8

1.42

Retirement
Date......................................................................................

8

1.43

Rollover
Account....................................................................................

8

1.44

Rollover
Contribution.............................................................................

8

1.45

Savings
Trust..........................................................................................

8

1.46

Savings
Trustee.......................................................................................

8

1.47

Service....................................................................................................

8

1.48

Stock Suspense
Account.........................................................................

8

1.49

Superseded
Plan.....................................................................................

8

1.50

Trust
Agreements....................................................................................

8

1.51

Trust
Funds.............................................................................................

8

1.52

Trustees..................................................................................................

9

1.53

Valuation
Date........................................................................................

9

1.54

Vesting Computation
Period...................................................................

9

1.55

Vesting
Service.......................................................................................

9

ARTICLE II

ADMINISTRATION OF THE PLAN.....................................................

10

Section:

2.1

Appointment of
Committee.....................................................................

10

2.2

Records of
Committee............................................................................

10

2.3

Committee
Action...................................................................................

10

2.4

Committee
Disqualification....................................................................

10

2.5

Committee Compensation and
Expenses.................................................

10

2.6

Committee
Liability................................................................................

10

2.7

Committee
Determinations......................................................................

11

2.8

Information from
Employer.....................................................................

12

2.9

Uniform
Administration..........................................................................

12

2.10

Reporting
Responsibilities.....................................................................

13

2.11

Disclosure
Responsibilities....................................................................

13

2.12

Annual Statements
..................................................................................

13

2.13

Allocation of Responsibility Among Fiduciaries for Plan and Trust
Administration........................................................................................


13

-iii-

--------------------------------------------------------------------------------


Page

2.14

Annual
Audit............................................................................................

14

2.15

Presenting Claims for Benefits
................................................................

14

2.16

Claims Review
Procedure.......................................................................

15

2.17

Disputed
Benefits.....................................................................................

15

ARTICLE III

PARTICIPATION IN THE
PLAN...........................................................

17

Section:

3.1

Eligibility of
Employees..........................................................................

17

3.2

Employee
Information..............................................................................

17

3.3

Notification of Eligible
Employees.........................................................

17

3.4

Application by
Participants.....................................................................

17

3.5

Authorized
Absences...............................................................................

18

3.6

Vesting
Service........................................................................................

19

3.7

Break In
Service......................................................................................

19

3.8

Participation and Vesting upon
Re-Employment......................................

19

3.9

Transfers..................................................................................................

20

3.10

Qualified Military
Service.......................................................................

21

ARTICLE IV

CONTRIBUTIONS TO THE
PLAN........................................................

22

Section:

4.1

Employer
Contributions...........................................................................

22

4.2

Pre-Tax
Contributions..............................................................................

22

4.3

Actual Deferral
Percentage......................................................................

24

4.4

Actual Deferral Percentage
Limits...........................................................

24

4.5

Reduction of Pre-Tax Contribution
Rates................................................

25

4.6

Increase in Pre-Tax Contribution
Rates...................................................

26

4.7

Excess Pre-Tax
Contributions..................................................................

26

4.8

Contribution Percentage and ESOP
Percentage.......................................

27

4.9

Contribution Percentage and ESOP Percentage Limits............................

29

4.10

Treatment of Excess Aggregate Contributions or ESOP
Contributions...........................................................................................


30

4.11

Multiple Use of Alternative
Limitation....................................................

31

4.12

ESOP Contributions, Employer Matching Contributions and
Pre-Tax Contributions To Be
Tax-Deductible.........................................


31

4.13

Maximum
Allocations..............................................................................

32

4.14

Refunds to Employer
...............................................................................

32

  

-iv-

--------------------------------------------------------------------------------



PAGE

 

 

ARTICLE V

PARTICIPANTS' ACCOUNTS
..............................................................

33

 

Section:

 

5.1

Trust
Accounts.........................................................................................

33

5.2

Valuation of Trust
Fund............................................................................

33

5.3

Allocation to
Accounts.............................................................................

34

5.4

Treatment of Company Stock Purchased with an Exempt Loan................

37

5.5

Maximum Annual
Additions.....................................................................

38

5.6

Borrowings to Purchase Company Stock; Certain Conditions
Applicable to Such Company
Stock.........................................................


43

ARTICLE VI

PARTICIPANTS'
BENEFITS..................................................................

46

Section:

 

6.1

Termination of
Service............................................................................

46

 

6.2

Disability of
Participants.........................................................................

46

 

6.3

Death of
Participants................................................................................

46

 

6.4

Retirement of Participants on or After Retirement
Date...........................

47

 

6.5

In-Service
Distributions...........................................................................

47

 

6.6

Payments of
Benefits................................................................................

47

 

6.7

Participation Rights Determined as of Valuation Date
Preceding Termination of
Employment....................................................


49

 

6.8

Disposition of
Forfeitures........................................................................

49

 

6.9

Required Minimum
Distributions.............................................................

50

 

6.10

Unclaimed
Benefits..................................................................................

56

 

6.11

ESOP
Allocations....................................................................................

56

 

6.12

Right to Transfer Eligible Rollover
Distribution.....................................

56

 

 

ARTICLE VII

WITHDRAWALS AND
LOANS.............................................................

59

 

Section:

 

7.1

Withdrawal of Pre-Tax Contribution Account on or
After Age
59½.........................................................................................


59

 

7.2

Withdrawal of After-Tax Contributions and Rollover Account...............

59

 

7.3

Conditions of Withdrawals of After-Tax Contributions
and Rollover
Account..............................................................................


59

 

7.4

Hardship Withdrawals from Pre-Tax Contribution Account....................

59

 

7.5

Loans........................................................................................................

60

 

 

ARTICLE VIII

INVESTMENT
DIRECTIONS................................................................

63

 

Section:

 

8.1

Investment of Trust
Funds........................................................................

63

 

8.2

Diversification
Election...........................................................................

64

 

8.3

Voting of Company Stock; Exercise of Other
Rights................................

65

 

-v-

--------------------------------------------------------------------------------


Page

 

 

 

ARTICLE IX

TRUST AGREEMENT AND TRUST FUND.........................................

67

Section:

9.1

Trust
Agreement.......................................................................................

67

9.2

Benefits Paid Solely from Trust
Funds....................................................

67

9.3

Committee Directions to
Trustees............................................................

67

9.4

Trustees' Reliance on Committee
Instructions..........................................

67

9.5

Authority of Trustees in Absence of Instructions
from the
Committee..................................................................................


67

9.6

Compliance with Exchange Act Rule
10(b)(18)......................................

68

ARTICLE X

ADOPTION OF PLAN BY OTHER CORPORATIONS,
AMENDMENT AND TERMINATION OF THE PLAN, AND
DISCONTINUANCE OF CONTRIBUTIONS TO THE TRUST
FUNDS....................................................................................................




69

Section:

 

 

10.1

Adoption by
Employers...........................................................................

69

10.2

Continuous
Service..................................................................................

69

10.3

Amendment of the
Plan............................................................................

70

10.4

Termination of the
Plan............................................................................

70

10.5

Distribution of Trust Funds on
Termination.............................................

70

10.6

Effect of Discontinuance of
Contributions...............................................

71

10.7

Merger of Plan with Another
Plan...........................................................

71

ARTICLE XI

TOP-HEAVY PLAN REQUIREMENTS.................................................

72

Section:

11.1

General
Rule............................................................................................

72

11.2

Vesting
Provisions...................................................................................

72

11.3

Minimum Contribution
Provisions...........................................................

72

11.4

Coordination with Other
Plans.................................................................

73

11.5

Distributions to Certain Key
Employees..................................................

74

11.6

Determination of Top-Heavy
Status.........................................................

74

ARTICLE XII

MISCELLANEOUS
PROVISIONS.........................................................

79

Section:

12.1

Terms of
Employment..............................................................................

79

12.2

Controlling
Law.......................................................................................

79

12.3

Invalidity of Particular
Provisions...........................................................

79

12.4

Non-Alienability of Rights of
Participants...............................................

79

12.5

Payments in Satisfaction of Claims of
Participants..................................

80

12.6

Payments Due Minors and
Incompetents..................................................

80

12.7

Acceptance of Terms and Conditions of Plan by Participants..................

80

12.8

Impossibility of Diversion of Trust
Fund.................................................

80

-vi-

--------------------------------------------------------------------------------

CLECO POWER LLC 401(k) SAVINGS AND INVESTMENT PLAN

 

(As Amended and Restated Effective January 1, 2004)

Recitals

                        Cleco Power LLC (the successor to Cleco Utility Group,
Inc., formerly known as Cleco Corporation and Central Louisiana Electric
Company, Inc.) (the "Company"), a Louisiana corporation with its principal place
of business in Pineville, Louisiana, established the Central Louisiana Electric
Company, Inc. 401(k) Savings and Investment Plan (the "Original Plan"),
effective January 1, 1985, for the benefit of its eligible Employees.  Effective
January 1, 1989, the Original Plan was amended to comply with the provisions of
the Tax Reform Act of 1986 and to make certain other changes therein (the
"Superseded Plan").

                        Effective April 2, 1991, the Board of Directors of the
Company authorized the amendment and restatement of the Superseded Plan (the
"Prior Plan") to include an employee stock ownership plan which is a stock bonus
plan intended to qualify under Sections 401(a) and 4975(e)(7) of the Internal
Revenue Code of 1986, as amended (the "Code"), and as such is designed to invest
primarily in Company Stock.  The Prior Plan was amended and restated effective
January 1, 1994 and amended on numerous occasions thereafter.

                        Effective January 1, 2004, the Board of Directors of the
Company authorized the restatement and continuation of the Prior Plan in the
form set forth herein (the "Plan").

                        The Cleco Power LLC 401(k) Savings and Investment Plan
Stock Trust Agreement (originally established effective January 1, 1985 as the
Central Louisiana Electric Company 401(k) Savings and Investment Trust and which
was combined with the Cleco Corporation 401(k) Savings and Investment Plan Stock
Trust Agreement pursuant to an amendment and restatement effective August 1,
1997), is intended to continue to effect and to form a part of this Plan.  The
Plan and Trust Agreement are also intended to meet the requirements of Sections
401(a), 401(k), and 501(a) of the Code, and the requirements of the Employee
Retirement Income Security Act of 1974, as either may be amended from time to
time.

                        The provisions of this Plan shall apply to a Participant
who continues his Service after the Effective Date.  Except as otherwise set
forth herein, the rights and benefits, if any, of a former Participant who
terminated his Service prior to the Effective Date shall be determined under the
provisions of the Prior Plan in effect on the date his Service terminated.

                        NOW, THEREFORE, CLECO Power LLC hereby amends, restates
in its entirety and continues the Cleco Power LLC 401(k) Savings and Investment
Plan, effective January 1, 2004, as follows:

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                        
Page 1 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

ARTICLE I

DEFINITIONS

                        As used in the Plan, the following words and phrases
shall have the following meanings unless the context clearly requires a
different meaning:

            1.1       Accounts:  The accounts maintained for a Participant
pursuant to Section 5.1.

            1.2       Administrator:  The Company or, at the Company's election
pursuant to Section 2.1, an Employee Benefits Committee.

            1.3       Affiliate:  A corporation or other trade or business
which, together with the Company, is "under common control" within the meaning
of Section 414(b) or (c), as modified by Section 415(h) of the Code; any
organization (whether or not incorporated) which is a member of an "affiliated
service group" (within the meaning of Section 414(m) of the Code) which includes
the Company; and any other entity required to be aggregated with the Company
pursuant to regulations under Section 414(o) of the Code.

            1.4       After-Tax Contributions:  Any amount contributed prior to
January 1, 1989 by a Participant to the Plan from his Compensation as After-Tax
Contributions pursuant to the Original Plan.

            1.5       After-Tax Contribution Account:  The account or accounts
maintained for each Participant who made After-Tax Contributions to the Original
Plan to reflect his After-Tax Contributions and adjustments relating thereto.

            1.6       Anniversary Date:   January 1.

           1.7       Beneficiary:  Such natural person or persons, or the
trustee of an inter vivos trust for the benefit of natural persons, entitled to
receive a Participant's death benefits under the Plan, as provided in Section
6.3 hereof.

            1.8       Code:  The Internal Revenue Code of 1986, as amended from
time to time.

           1.9       Company:  Cleco Power LLC, a Louisiana corporation, or a
successor to Cleco Power LLC. in the ownership of substantially all of its
assets.

          1.10     Company Stock:  Stock of the Company or an Affiliate which
shall meet one of the following requirements:

            (a)       Such stock may be common stock of the Company or an
Affiliate which is readily tradable on an established securities market;

 

            (b)       If there is no such readily tradable common stock, then
the term "Company Stock" shall mean common stock issued by the Company or an

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                   Page 2 of
82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

 

Affiliate having a combination of voting power and dividend rights equal to or
in excess of (i) the class of common stock of the Company (or an Affiliate)
having the greatest voting power and (ii) the class of common stock of the
Company (or an Affiliate) having the greatest dividend rights;

 

            (c)       "Company Stock" may be non-callable preferred stock issued
by the Company (or an Affiliate thereof) that is convertible to any stock that
meets the requirements of the applicable subparagraph (a) or (b) above and if
such conversion is at a conversion price which (determined as of the date of
acquisition by the Plan) is reasonable. For purposes of this subparagraph (c),
preferred stock shall be treated as non-callable if, after the call, there is a
reasonable opportunity for a conversion which meets the requirements of this
paragraph.

            1.11     Committee:  The Employee Benefits Committee appointed by
the Board of Directors of the Company pursuant to Section 2.1.

            1.12     Compensation:  The total compensation actually paid to the
respective Participants by the Employer during the applicable payroll period,
including salaries, wages, commissions, overtime pay and any other payments of
compensation which would be subject to tax under Section 3401(a) of the Code,
determined without regard to any dollar limitations under Section 3121(a)(1) of
the Code.  The Compensation of a Participant shall also include any amount which
is not currently includable in the Participant's gross income by reason of the
application of Sections 125, 402(a)(8), 402(h)(1)(B) or 403(b) of the Code.  The
Compensation of the respective Participants as reflected by the books and
records of the Employer shall be conclusive. Notwithstanding anything herein to
the contrary, effective January 1, 1989, in no event shall the Compensation
taken into account under the Plan for any Participant during a given Plan Year
exceed $200,000 or such other dollar amount as may be prescribed by the
Secretary of the Treasury or his delegate under Section 401(a)(17) of the Code.

                        In addition to other applicable limitations set forth in
the Plan, and notwithstanding any other provision of the Plan to the contrary,
for Plan Years beginning on or after January 1, 1994, the Compensation of each
Employee taken into account under the Plan shall not exceed $150,000, as
adjusted by the Commissioner for increases in the cost of living in accordance
with section 401(a)(17)(B) of the Internal Revenue Code.  The cost-of-living
adjustment in effect for a calendar year applies to any period, not exceeding 12
months, over which Compensation is determined (determination period) beginning
in such calendar year.  If a determination period consists of fewer than 12
months, the Compensation limit will be multiplied by a fraction, the numerator
of which is the number of months in the determination period, and the
denominator of which is 12.

                        For Plan Years beginning on or after January 1, 1994,
any reference in this Plan to the limitation under section 401(a)(17) of the
Code shall mean the Compensation limit set forth in this provision.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                        
Page 3 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

                        If Compensation for any prior determination period is
taken into account in determining an Employee's benefits accruing in the current
Plan Year, the Compensation for that prior determination period is subject to
the Compensation limit in effect for that prior determination period.  For this
purpose, for determination periods beginning before the first day of the first
Plan Year beginning on or after January 1, 1994, the Compensation limit is
$150,000.

                        The annual Compensation of each Participant taken into
account in determining allocations for any Plan Year beginning January 1, 2002,
shall not exceed $200,000, as adjusted for cost-of-living increases in
accordance with Code Section 401(a)(17)(B).  Annual Compensation means
Compensation during the Plan Year or such other consecutive 12-month period over
which Compensation is otherwise determined under the Plan (the determination
period).  The cost-of-living adjustment in effect for a calendar year applies to
annual Compensation for the determination period that begins with or within such
calendar year.

            1.13     Contribution:  Any amount contributed to the Trust Fund
pursuant to the provisions of this Plan by the Employer or by a Participant from
his Compensation, including ESOP Contributions, Employer Matching Contributions,
Pre-Tax Basic Contributions or Pre-Tax Excess Contributions.

            1.14     Defined Benefit Plan:  Any defined benefit plan (as defined
in Section 415(k) of the Code) maintained by the Company or by any Affiliate.

            1.15     Effective Date:  January 1, 2004.

            1.16     Employee:  Any person employed by an Employer and any
person employed by an Affiliate, including but not limited to (a) all directors
and officers of an Employer except any such person who is not regularly and
principally employed by such Employer and (b) any Leased Employee performing
services for an Employer except any such person who is covered by a money
purchase pension plan that is provided by the leasing organization and requires
a non-integrated employer contribution rate of at least ten percent (10%) of
compensation, immediate participation and full and immediate vesting.

            1.17     Employer:  The Company, its successors and any eligible
organization that shall adopt this Plan pursuant to the provisions of Article X,
and the successors, if any, to such organization.

            1.18     Employer Matching Contribution:  Any amount, with the
exception of ESOP Contributions, contributed to the Trust Fund by the Employer
pursuant to Section 4.1.

            1.19     Employer Matching Contribution Account:  The account
maintained for each Participant to reflect the Employer Matching Contributions
to the Plan or to the Prior Plan for each Participant prior to the Effective
Date, and any adjustments thereto made pursuant to the provisions of the Plan.

            1.20     Entry Date:  The Effective Date and any other day during
the calendar year.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                        
Page 4 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

            1.21     ERISA:  Public Law No. 93-406, the Employee Retirement
Income Security Act of 1974, as amended from time to time.

            1.22     ESOP Account:  The account maintained for each Participant
to reflect the interest in. the ESOP Fund allocated to each Participant.

            1.23     ESOP Contributions:  The Employer Contributions to the ESOP
Trust for the purpose of repayment of an Exempt Loan, as described in Section
4.1.

            1.24     ESOP Fund:  The investment fund held by the ESOP Trustee
which shall be primarily invested and reinvested in shares of Company Stock.

            1.25     ESOP Trust:  The Central Louisiana Electric Company 401(k)
Savings and Investment Plan ESOP Trust established effective April 2, 1991, as
amended and restated and combined with the Savings Trust effective August 1,
1997, and as thereafter may be amended.

            1.26     ESOP Trustee:  Effective as of January 1, 2004, JPMorgan
Chase Bank.

            1.27     Exempt Loan:  Any loan or other extension of credit that is
used to finance the purchase of Company Stock by the Trustee and that meets the
requirements of Section 5.6.

            1.28     Financed Stock:  Company Stock acquired with the proceeds
of an Exempt Loan.

            1.29     Fiduciaries:  The Employer, the Committee, the ESOP
Trustee, the Savings Trustee and any other person designated as a Fiduciary with
respect to the Plan or the Trust Agreements, but only with respect to the
specific responsibilities of each as described in Section 2.13 hereof.  Any
person or group of persons may serve in more than one fiduciary capacity with
respect to the Plan.

            1.30     Hour of Service:  An Employee shall be credited with an
Hour of Service as follows:

            (a)       An Hour of Service shall be credited to an Employee for
each hour for which an Employee is directly paid, or entitled to payment, by the
Employer or an Affiliate for the performance of duties during the applicable
computation period.  Such hours shall be credited to the Employee for the
computation period or periods in which the duties were performed.

 

            (b)       An Hour of Service shall be credited to an Employee for
each hour for which back pay, irrespective. of mitigation of damages, has been
either awarded or agreed to by the Employer or an Affiliate.  These hours shall
be credited to the Employee for the computation period or periods to which the
award or agreement pertains rather than the computation period in which the


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                        
Page 5 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

award, agreement, or payment is made.  Hours of Service shall not be credited to
an Employee under both paragraphs (a) and (b) of this Section.

 

            (c)       In addition to Hours of Service credited in paragraphs (a)
and (b) of this Section, an Hour of Service shall be credited to an Employee for
each hour for which such Employee is directly or indirectly paid, or entitled to
such payment by the Employer or an Affiliate for reasons (such as vacation,
sickness or disability) other than for the performance of duties during the
applicable computation period.  For purposes of this paragraph (c), irrespective
of whether such hours have accrued in other computation periods, such hours
shall be counted in the computation period in which either payment is actually
made or amounts payable to the Employee come due. For purposes of this paragraph
(c), Hours of Service shall be determined by dividing the payments received or
due for reasons other than the performance of duties by the lesser of (i) the
Employee's most recent hourly rates of compensation for the performance of
duties or (ii) the Employee's average hourly rate of compensation for the
performance of duties for the most recent computation period in which the
Employee completed more than five hundred (500) Hours of Service.

 

           (d)       The number of Hours of Service which are credited for
reasons other than the performance of duties for the Employer in determining a
Break In Service shall be determined in accordance with Sections 2530.200b-2(b)
and (c) of Title 29, Chapter XXV of the Code of Federal Regulations.

Hours of Service will be credited for employment with other members of an
affiliated service group (under Section 414(m)), a controlled group of
corporations (under Section 414(b)) or a group of trades or businesses under
common control (under Section 414(c)), of which the adopting Employer is a
member.  Notwithstanding anything in this Plan to the contrary, Hours of Service
shall not be credited for employment with the Employer or an Affiliate before it
becomes or after it ceases to be a member of an affiliated service group, a
controlled group of corporations or a group of trades or businesses under common
control or for any period when such Employer or Affiliate does not maintain this
Plan.

                        Solely for purposes of determining whether a Break In
Service, as defined in Section 3.7, for participation and vesting purposes has
occurred in a computation period for any Plan Year beginning after December 31,
1984, an individual who is absent from work for maternity or paternity reasons
shall receive credit for the Hours of Service which would otherwise have been
credited to such individual but for such absence, or in any case in which such
hours cannot be determined, eight (8) Hours of Service per day of such absence. 
For purposes of this paragraph, an absence from work for maternity or paternity
reasons means an absence (i) by reason of the pregnancy of the individual, (ii)
by reason of the birth of a child of the individual, (iii) by reason of the
placement of a child with the individual in connection with the adoption of such
child by such individual or (iv) for purposes of caring for such child for a
period beginning immediately following such birth or placement.  The Hours of
Service credited under this paragraph shall be credited (1) in the computation
period in which the


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                        
Page 6 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

absence begins if the crediting is necessary to prevent a Break In Service in
that period or (2) in all other cases, in the following computation period.

            1.31     Investment Fund:  One of the Investment Funds established
and held under the Trust Fund, as described in Section 8.1.

            1.32     Investment Manager:  The Investment Manager, if any,
appointed under the Trust Agreements, as such term is defined by Section 3(38)
of ERISA.

            1.33     Leased Employee:  Each person who is not an employee of the
Employer or an Affiliate but who performs services for the Employer or an
Affiliate pursuant to a leasing agreement (oral or written) between the Employer
or an Affiliate and any leasing organization, provided that such person has
performed such services for the Employer or an Affiliate or for related persons
(within the meaning of Section 414(n)(3) of the Code) on a substantially
full-time basis for a period of at least one year and such services are
performed under primary direction or control by the Employer or an Affiliate. 
Notwithstanding the preceding sentence, the term "Leased Employee" shall not
include any individual who is deemed to be an employee of an Employer or an
Affiliate under Section 414(n)(5) of the Code.

            1.34     Original Plan:  The Central Louisiana Electric Company
401(k) Savings and Investment Plan as established effective January 1, 1985.

            1.35     Participant:  An eligible Employee who, pursuant to the
provisions of Article III hereof, has elected to participate in the Plan, and
who at any relevant time is either making, or has made, Pre-Tax Basic
Contributions and for whom contribution accounts continue to be held under the
Plan.

            1.36     Plan:  The Plan set forth herein, intended to constitute a
profit-sharing plan under Section 401(a)(27) of the Code and an employee stock
ownership plan under Section 4975(e)(7) of the Code, including all subsequent
amendments hereto.

            1.37     Plan Year:  Each fiscal year commencing January 1 and
ending December 31 of each calendar year.

            1.38     Pre-Tax Contributions:  Any amount deferred by a
Participant from his Compensation as "Pre-Tax Basic Contributions" and "Pre-Tax
Excess Contributions" pursuant to Section 4.2.

            1.39     Pre-Tax Contribution Account:  The account or accounts
maintained for each Participant to reflect his Pre-Tax Basic Contributions and
Pre-Tax Excess Contributions to the Plan, and any adjustments thereto made
pursuant to the provisions of the Plan.

            1.40     Prior Plan:  The Central Louisiana Electric Company, Inc.
401(k) Savings and Investment Plan, as amended and restated effective April 2,
1991 and as thereafter amended and in effect on the date immediately preceding
the Effective Date.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                        
Page 7 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

            1.41     Retirement:  Termination of employment on or after the
Retirement Date of a Participant.

            1.42     Retirement Date:  With respect to Employees employed prior
to January 1, 1988, the term "Retirement Date" shall mean the first day of the
calendar month coincident with or next following the sixty-fifth (65th) birthday
of a Participant; and, with respect to Employees hired on or after January 1,
1988, such term shall mean the later of (i) the Participant's attainment of age
sixty-five (65) or (ii) the Participant's completion of five (5) years of
Vesting Service.

            1.43     Rollover Account:  The account maintained for each Employee
who has made a contribution to the Trust Fund of amounts distributed to him from
a plan that is qualified under Sections 401(a) and 501(a) of the Code or an
individual retirement account in accordance with the provisions of Section 5.3.

            1.44     Rollover Contribution:  Any amount contributed by a
Participant to his Rollover Account.

            1.45     Savings Trust:  The Cleco Power LLC 401(k) Savings and
Investment Plan Stock Trust Agreement (as it may be amended), which was
established effective January 1, 1985 as the Central Louisiana Electric Company
401(k) Savings and Investment Plan Stock Trust Agreement, which was most
recently amended and restated effective August 1, 1997, and which was further
amended effective as of January 1, 2004.

            1.46     Savings Trustee:  Effective as of January 1, 2004, JPMorgan
Chase Bank.

            1.47     Service:  Active employment as an Employee of an Employer
except that if active employment shall be interrupted by authorized absences of
the kinds described in Section 3.5, such interruption of active employment shall
not be considered as an interruption of Service.

            1.48     Stock Suspense Account:  The suspense account maintained by
the ESOP Trustee in accordance with Section 5.1, and to which will be credited
all shares of Financed Stock prior to the allocation of such shares to the ESOP
Accounts in accordance with Section 5.3.

            1.49     Superseded Plan:  The Central Louisiana Electric Company
401(k) Savings and Investment Plan as amended and restated by the Company on
January 1, 1989.

            1.50     Trust Agreements:  The Savings Trust and the ESOP Trust.

            1.51     Trust Funds:  All contributions of Employers and
Participants, and the investments and reinvestments thereof, held by the
Trustees under the Trust Agreements, together with all income, profits or
increments thereon.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                        
Page 8 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

             1.52     Trustees:  Collectively, the ESOP Trustee and the Savings
Trustee.

            1.53     Valuation Date:  Each business day of the Plan Year.  The
last business day of each calendar quarter shall be the "quarterly Valuation
Date," and the last day of December of each Plan Year shall be the "annual
Valuation Date."

            1.54     Vesting Computation Period:  The twelve (12) consecutive
month period beginning January 1 and ending December 31.

            1.55     Vesting Service:  The period of a Participant's employment
considered in the determination of his eligibility for benefits under Section
3.6 of the Plan.

                        Words used in this Plan and in the Trust Agreements in
the singular shall include the plural and in the plural the singular, and the
gender of words used shall be construed to include whichever may be appropriate
under any particular circumstances of the masculine, feminine or neuter genders.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                        
Page 9 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

ARTICLE II

ADMINISTRATION OF THE PLAN

            2.1       Appointment of Committee:  The Company shall serve as
Administrator of the Plan, unless, in its sole discretion, the Board of
Directors of the Company shall appoint an Employee Benefits Committee (the
"Committee" herein) of not less than three (3) persons, who may be Employees of
the Company, to perform the administrative duties set forth herein.  If so
appointed, the Committee shall be the administrator of the Plan for the purposes
of ERISA.  Each member of the Committee shall serve for such term as the Board
of Directors of the Company may designate or until his death, resignation or
removal by the Board.  The Board of Directors of the Company shall promptly
appoint successors to fill any vacancies in the Committee.

            2.2       Records of Committee:  The Committee shall keep
appropriate records of its proceedings and the administration of the Plan.  In
its sole discretion, the Committee may appoint one or more recordkeepers to
record information relating to the administration of the Plan. The Committee
shall make available to Participants and their Beneficiaries for examination,
during business hours, such records of the Plan as pertain to the examining
person and such documents relating to the Plan as are required by any applicable
disclosure acts.

            2.3       Committee Action:  The Committee may act through the
concurrence of a majority of its members expressed either at a meeting of the
Committee, or in writing without a meeting. Concurrence of a member of the
Committee may be by telegram or letter.  Any member of the Committee, or the
Secretary or Assistant Secretary of the Committee (who need not be members of
the Committee), may execute on behalf of the Committee any certificate or other
written instrument evidencing or carrying out any action approved by the
Committee.  The Committee may delegate any of its rights, powers and duties to
any one or more of its members.  The Chairman of the Committee shall be agent of
the Plan and the Committee for the service of legal process at the principal
office of the Company in Pineville, Louisiana.

            2.4       Committee Disqualification:  A member of the Committee who
may be a Participant shall not vote on any question relating specifically to
himself.

            2.5       Committee Compensation and Expenses:  The members of the
Committee shall serve without bond (unless otherwise required by law) and
without compensation for their services as such. The Committee may select and
authorize the Trustees to suitably compensate such attorneys, agents and
representatives as it may deem necessary or advisable to the performance of its
duties.  Expenses of the Committee that shall arise in connection with the
administration of the Plan shall be paid by the Company, or if not paid by the
Company, by the Trustees out of the Trust Funds.

            2.6       Committee Liability:  Except to the extent that such
liability is created by ERISA, no member of the Committee shall be liable for
any act or omission of any other


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
10 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

member of the Committee, nor for any act or omission on his own part except for
his gross negligence or willful misconduct, nor for the exercise of any power or
discretion in the performance of any duty assumed by him hereunder.  The Company
shall indemnify and hold harmless each member of the Committee from any and all
claims, losses, damages, expenses (including counsel fees approved by the
Committee) and liabilities (including any amounts paid in settlement with the
Committee's approval, but excluding any excise tax assessed against any member
or members of the Committee pursuant to the provisions of Section 4975 of the
Code) arising from any act or omission of such member in connection with duties
and responsibilities under the Plan, except where the same is judicially
determined to be due to the gross negligence or willful misconduct of such
member.

            2.7       Committee Determinations:  The Committee, on behalf of the
Participants and their Beneficiaries, shall enforce this Plan in accordance with
its terms, and shall have all powers necessary for the accomplishment of that
purpose, including, but not by way of limitation, the following powers:

            (a)       To employ such agents and assistants, such counsel (who
may be of counsel to the Company) and such clerical, medical, accounting and
investment services as the Committee may require in carrying out the provisions
of the Plan.

 

           (b)       To authorize one or more of their number, or any agent, to
make payment, or to execute or deliver any instrument, on behalf of the
Committee, except that all requisitions for funds from, and requests,
directions, notifications, certifications and instructions to, the Trustees or
to the Company shall be signed either by a member of the Committee or by the
Secretary or Assistant Secretary of the Committee.

 

            (c)       To determine from the records of the Company the
considered Compensation, Service and other pertinent facts regarding Employees
and Participants for the purpose of the Plan.

 

            (d)       To construe and interpret the Plan, decide all questions
of eligibility and determine the amount, manner and time of payment of any
benefits hereunder.

 

            (e)       To prescribe forms and procedures to be followed by
Employees for participation in the Plan, by Participants or Beneficiaries filing
applications for benefits, by Participants applying for withdrawals, and for
other occurrences in the administration of the Plan.

 

            (f)        To prepare and distribute, in such manner as the
Committee determines to be appropriate, information explaining the Plan.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
11 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

            (g)       To furnish the Company and the Participants, upon request,
such annual reports with respect to the administration of the Plan as are
reasonable and appropriate.

 

            (h)       To certify to the Trustees the amount and kind of benefits
payable to Participants and their Beneficiaries.

 

            (i)        To authorize all disbursements by the Trustees from the
Trust Fund by a written authorization signed either by a member of the Committee
or by the Secretary or Assistant Secretary of the Committee; provided, however,
that disbursements for ordinary expenses incurred in the administration of the
Trust Fund need not be authorized by the Committee.

 

            (j)        To interpret and construe all terms, provisions,
conditions and limitations of this Plan and to reconcile any inconsistency or
supply any omitted detail that may appear in this Plan in such manner and to
such extent, consistent with the general terms of this Plan, as the Committee
shall deem necessary and proper to effectuate the Plan for the greatest benefit
of all parties interested in the Plan.

 

            (k)       To make and enforce such rules and regulations for the
administration of the Plan as are not inconsistent with the terms set forth
herein.

 

            (1)       In addition to all other powers herein granted, and in
general consistent with provisions hereof, the Committee shall have all other
rights and powers reasonably necessary to supervise and control the
administration of this Plan including the right to administer the Plan in a
manner reasonably calculated to comply with any changes in or modifications to
all relevant law as may be made from time to time.

            2.8       Information from Employer:  To enable the Committee to
perform its functions, the Employer shall supply full and timely information to
the Committee of all matters relating to the dates of employment of its
Employees for purposes of determining eligibility of Employees to participate
hereunder, the Compensation of all Participants, their Retirement, death or
other cause for termination of employment, and such other pertinent facts as the
Committee may require; and the Committee shall advise the Trustees of such of
the foregoing facts as may be pertinent to the Trustees' administration of the
Trust Fund.

            2.9       Uniform Administration:  Whenever in the administration of
the Plan, any action is required by the Employer or the Committee, including,
but not by way of limitation, action with respect to eligibility of Employees,
Contributions and benefits, such action shall be uniform in nature as applied to
all persons similarly situated, and no action shall be taken which will
discriminate in favor of Participants who are officers or shareholders of the
Employer, highly compensated Employees or persons whose principal duties consist
of supervising the work of others.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
12 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

            2.10     Reporting Responsibilities:  As Administrator of the Plan
under ERISA, the Committee shall file with the appropriate office of the
Internal Revenue Service or the Department of Labor all reports, returns and
notices required under ERISA, including, but not limited to, the summary Plan
description, annual reports and amendments thereof to be filed with the
Department of Labor, and requests for determination letters, annual reports and
registration statements required by Section 6057(a) of the Code.

            2.11     Disclosure Responsibilities:  The Committee shall make
available to each Participant and Beneficiary such records, documents and other
data as may be required under ERISA, and Participants or Beneficiaries shall
have the right to examine such records at reasonable times during business
hours.  Nothing contained in this Plan shall give any Participant or Beneficiary
the right to examine any data or records reflecting the Compensation paid to, or
relating to any Account of, any other Participant or Beneficiary, except as may
be required under ERISA.

            2.12     Annual Statements:  As soon as practicable after each
annual (December 31) Valuation Date or such other date as may be designated by
the Administrator, the Committee shall prepare and deliver to each Participant a
written statement reflecting as of that Valuation Date:

            (a)       Such information applicable to contributions by and for
each such Participant and the increase or decrease thereof as a consequence of
valuation adjustments as may be pertinent in the premises.

 

             (b)       The balance in his Account as of that annual Valuation
Date.

 

            2.13     Allocation of Responsibility Among Fiduciaries for Plan and
Trust Administration:  The Fiduciaries shall have only those specific powers,
duties, responsibilities and obligations as are specifically given them under
this Plan or the Trust Agreements.  In general, the Employer shall have the sole
responsibility for making the Contributions provided for under Sections 4.1, 4.2
and 4.3.  The Company shall have the sole authority to appoint and remove the
Trustees and members of the Committee.  The Company may amend or terminate, in
whole or in part, this Plan or the Trust Agreements.  The Committee shall have
the sole responsibility for the administration of the Plan and the sole
authority to appoint and remove any Investment Manager which may be provided for
under the Savings Trust.  The Trustees shall have the sole responsibility for
the administration of the Trust Fund and shall have exclusive authority and
discretion to manage and control the assets held under the Trust Fund except to
the extent that the authority to manage, acquire and dispose of the assets of
the Trust Fund is delegated to an Investment Manager or, in the case of assets
maintained in the ESOP fund, is exercised by the Committee or a Participant, all
as specifically provided in the Trust Agreements.  Each Fiduciary warrants that
any directions given, information furnished or action taken by it shall be in
accordance with the provisions of the Plan or the Trust Agreements, as the case
may be, authorizing or providing for such direction, information or action. 
Furthermore, each Fiduciary may rely upon any such direction, information or
action of another Fiduciary as being proper under this Plan or the Trust


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
13 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

Agreements, and is not required under this Plan or the Trust Agreements to
inquire into the propriety of any such direction, information or action.  It is
intended under this Plan and the Trust Agreements that each Fiduciary shall be
responsible for the proper exercise of its own powers, duties, responsibilities
and obligations under this Plan and the Trust Agreements and shall not be
responsible for any act or failure to act of another Fiduciary.  No Fiduciary
guarantees the Trust Fund in any manner against investment loss or depreciation
in asset value.

            2.14     Annual Audit:  The Committee shall engage, on behalf of all
Participants, an independent Certified Public Accountant who shall conduct an
annual examination of any financial statements of the Plan and Trust Fund and of
other books and records of the Plan and Trust Fund as the Certified Public
Accountant may deem necessary to enable him to form and provide a written
opinion as to whether the financial statements and related schedules required
.to be filed with the Department of Labor or furnished to each Participant are
presented fairly and in conformity with generally accepted accounting principles
applied on a basis consistent with that of the preceding Plan Year.  If,
however, the statements required to be submitted as part of the reports to the
Department of Labor are prepared by a bank or similar institution or insurance
carrier regulated and supervised and subject to periodic examination by a state
or federal agency and if such statements are, in fact, made a part of the annual
report to the Department of Labor and no such audit is required by ERISA, then
the audit required by the foregoing provisions of this Section shall be optional
with the Committee.

            2.15     Presenting Claims for Benefits:  Any Participant or any
other person claiming under any deceased Participant may submit written
application to the Committee for the payment of any benefit asserted to be due
him under the Plan.  Such application shall set forth the nature of the claim
and such other information as the Committee may reasonably request.  Promptly
upon the receipt of any application required by this Section, the Committee
shall determine whether or not the Participant or Beneficiary involved is
entitled to a benefit hereunder and, if so, the amount thereof and shall notify
the applicant of its findings.  Benefits under this Plan will be paid only if
the Committee decides in its discretion that the applicant is entitled to them.

                        If a claim is wholly or partially denied, the Committee
shall so notify the applicant within ninety (90) days after receipt of the
application by the Committee, unless special circumstances require an extension
of time for processing the application.  If such an extension of time for
processing is required, written notice of the extension shall be furnished to
the applicant prior to the end of the initial ninety-day period.  In no event
shall such extension exceed a period of ninety (90) days from the end of such
initial period.  The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render its final decision.  Notice of the Committee's decision to deny a claim
in whole or in part shall be set forth in a manner calculated to be understood
by the applicant and shall contain the following:

            (i)        the specific reason or reasons for the denial,

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
14 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

            (ii)       specific reference to the pertinent Plan provisions on
which the denial is based,

 

           (iii)      a description of any additional material or information,
necessary for the applicant to perfect the claim and an explanation of why such
material or information is necessary, and

 

           (iv)      an explanation of the claims review procedures set forth in
Section 2.16 hereof.

If notice of denial is not furnished, and if the claim is not granted within the
period of time set forth above, the claim shall be deemed denied for purposes of
proceeding to the review stage described in Section 2.16.

            2.16     Claims Review Procedure:  If an application filed by a
Participant or Beneficiary under Section 2.15 above shall result in a denial by
the Committee of the benefit applied for, either in whole or in part, such
applicant shall have the right, to be exercised by written request filed with
the Committee within sixty (60) days after receipt of notice of the denial of
his application or, if no such notice has been given, within sixty (60) days
after the application is deemed denied under Section 2.15, for the review of his
application and of his entitlement to the benefit for which he applied.  Such
request for review may contain such additional information and comments as the
applicant may wish to present.  Within sixty (60) days after receipt of any such
request for review, the Committee shall reconsider the application in light of
such additional information and comments as the applicant may have presented,
and if the applicant shall have so requested, shall afford the applicant a
hearing before the Committee.  The Committee shall also permit the applicant or
his designated representative to review pertinent documents in its possession,
including copies of the Plan document and information provided by the Employer
relating to the applicant's entitlement to such benefit.  The Committee shall
make a final determination with respect to the applicant's application for
review as soon as practicable, and in any event not later am sixty (60) days
after receipt of the aforesaid request for review, except that under special
circumstances, such as the necessity for holding a hearing, such sixty-day
period may be extended to the extent necessary, but in no event beyond the
expiration of one hundred twenty (120) days after receipt by the Committee of
such request.  If such an extension of time for review is required because of
special circumstances, written notice of the extension shall be furnished to the
applicant prior to the commencement of the extension.  Notice of such final
determination of the Committee shall be furnished to the applicant in writing,
in a manner calculated to be understood by him, and shall set forth the specific
reasons for the decision and specific references to the pertinent provisions of
the Plan upon which the decision is based.  If the decision on review is not
furnished within the time period set forth above, the claim shall be deemed
denied on review.

            2.17     Disputed Benefits:  If any dispute shall arise between a
Participant or other person claiming under a Participant and the Committee after
review of a claim for benefits, or in the event any dispute shall develop as to
the person to whom the payment of any benefit under the Plan shall be made, the
Trustee may withhold the payment of all or any part of the


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
15 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

benefits payable hereunder to the Participant or other person claiming under the
Participant until such dispute has been resolved by a court of competent
jurisdiction or settled by the parties involved.

 

 

 

 

 

 

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
16 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION IN THE PLAN

            3.1       Eligibility of Employees:  An Employee eligible under the
Prior Plan immediately preceding the Effective Date shall continue to be
eligible to participate in this Plan in accordance with the provisions of this
Plan.  An Employee who is not ineligible on the first day of the Plan Year in
which the Plan is adopted by an Employer either as a new plan or as an amendment
of an existing plan for which he was eligible shall become a Participant on that
day.  Each of (i) an Employee who is included in a unit of employees covered by
a collective bargaining agreement, in the negotiation of which retirement
benefit payments to be made thereunder for such Employee were specifically
addressed; (ii) an Employee who is a non-resident alien and who receives no
earned income from the Employer which constitutes income from sources within the
United States; (iii) any Employee who is a Leased Employee; and (iv) an
individual who is designated, compensated, or otherwise classified or treated as
a consultant, an independent contractor, or a leased employee (or a Leased
Employee) by an Employer or an Affiliate shall be ineligible to participate in
this Plan.  These groups of individuals shall be excluded from this Plan based
on the Employer's classification even if the Internal Revenue Service or any
other agency or a court determines that the Employer's classification was
incorrect or reclassifies that individual as an employee for employment tax or
any other purpose.  Each Employee who is not ineligible shall be eligible to
participate in the Plan as of the Entry Date which coincides with his date of
hire.

                        Notwithstanding any provision in this Plan to the
contrary, an Employee who makes a contribution to a Rollover Account as provided
in Section 5.3 of this Plan shall become a Participant as of the date of such
contribution even if he or she had not previously become a Participant.  Such an
Employee shall be a Participant only for the purposes of such Rollover
Contribution and shall not be eligible to make other contributions or to share
in contributions made by an Employer until he or she has fulfilled all remaining
requirements for eligibility.

            3.2       Employee Information:  The Committee shall maintain
records which shall reflect as to each Employee his date of birth, all dates
reflecting when he entered into or left the employment of any Employer, and his
years of Vesting Service.  The Employer shall make available to the Committee
all such information as may be required by the Committee for the purposes of
maintaining such information as to each Employee.

            3.3       Notification of Eligible Employee:  The Committee shall
notify each Employee included for the first time in any list of eligible
Employees that he is eligible to participate in the Plan.

            3.4       Application by Participants:  Each Employee who shall
become eligible to participate in the Plan and who shall desire to become a
Participant shall complete an application in such form as may be prescribed by
the Committee and in accordance with administrative procedures established by
the Committee, in which the Participant shall elect to make Pre-Tax
Contributions which total no more than fifty (50%) of his Compensation, and


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
17 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

shall designate the amount, if any, of his Pre-Tax Basic Contribution and
Pre-Tax Excess Contribution, as contemplated under Section 4.2 hereof, and his
choice of investment options under Section 8.1 hereof.  Pre-Tax Contributions
will begin as soon as administratively practicable after the application is
filed.

            3.5       Authorized Absences:  Authorized Absences shall have the
following meaning and consequences:

            (a)       The following shall be "Authorized Absences":

 

           (1)       Absence without pay of an Employee due to membership in the
Armed Forces of the United States (but if such absence is not pursuant to orders
issued by the Armed Forces of the United States, only if with the consent of the
Employer).

 

            (2)       Absence due to an authorized leave of absence without pay
granted by the Employer in a nondiscriminatory manner in order that all
Employees under similar circumstances shall be treated alike.

 

            (3)       An absence otherwise recognized as an "Authorized Absence"
shall not be so recognized (i) under (1) above unless such Employee shall apply
for reinstatement in the employment of Employer within ninety (90) days after
discharge or release to inactive duty, as the case may be, or (ii) under (2)
above unless within ten (10) days after the expiration date thereof such
Employee shall apply for reinstatement in the employment of the Employer.

           

            (b)       The years of Vesting Service of an Employee immediately
after his re-employment following an Authorized Absence shall be determined as
if he had been a Participant in the Plan (but only to the extent such Employee
may have otherwise been eligible to participate in the Plan, and, if eligible,
was a Participant making Contributions to the Plan immediately prior to the
inception of his Authorized Absence) during his Authorized Absence.  If,
however, an Employee, following his re-employment after an Authorized Absence,
thereafter terminates his employment (other than as a consequence of Retirement,
death, disability or subsequent Authorized Absence) before completion of one (1)
year of Service, or fails to apply for re-employment as specified under (a)(3),
the commencement date of his Authorized Absence will be treated as having marked
the termination of the employment of such Employee for all purposes of the Plan
(including specifically but without limitation his years of Vesting Service);
provided that for valuation purposes only, the distributions from the Plan to
which such an Employee may then be entitled shall be determined by reference to
the value of his Pre-Tax


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
18 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

Contribution Account, his After-Tax Contribution Account, his Employer Matching
Contribution Account and his ESOP Account as of the Valuation Date which
coincides with the date of distribution.

 

           (c)       Solely for the purpose of determining the eligibility of an
Employee to participate in the Plan immediately following the resumption of his
employment after expiration of his Authorized Absence, the employment status of
such Employee prior to his Authorized Absence shall be considered as continuing
throughout his Authorized Absence.

            3.6       Vesting Service:  A Participant shall be credited with one
(1) and only one (1) year of Vesting Service for each Vesting Computation Period
in which such Participant completes at least one thousand (1,000) Hours of
Service for an Employer or an Affiliate. A Participant will not be credited with
a year of Vesting Service with respect to a Vesting Computation Period if the
Participant completes less than one thousand (1,000) Hours of Service for the
Employer or an Affiliate during such Vesting Computation Period.

            3.7       Break In Service:  A Vesting Computation Period during
which a Participant completes five hundred (500) Hours of Service or less for an
Employer or an Affiliate shall constitute a Break In Service.  Upon incurring a
Break In Service, an Employee's or former Employee's rights and benefits under
this Plan shall be determined as provided in Section 3.8.

                        In the case of a Participant who incurs a Break In
Service and is not again employed by the Employer, such Participant's Vesting
Service shall consist of such Service which is properly credited to the
Participant prior to the Vesting Computation Period in which such Break In
Service occurred.

            3.8       Participation and Vesting upon Re-Employment: 
Participation in the Plan shall cease at the close of the Plan Year during which
termination of Service occurs.  Termination of Service may result from
Retirement, death or voluntary or involuntary termination of employment with the
Employer and its Affiliates, if any, unauthorized absence, or by failure to
return to active employment with the Employer by the date on which an Authorized
Absence expired.  Upon the re-employment of any person before he has a Break In
Service, he shall participate in the Plan as of the date of his re-employment
(if he is not ineligible), and he may be entitled to a new Employer Matching
Contribution Account and ESOP Account if he had received no distribution by
reason of his prior termination of Service.  Upon the re-employment after a
Break In Service of any person who had previously been employed by the Employer,
the following rules shall apply in determining his Participation in the Plan and
his Vesting Service under Sections 3.1 and 3.6:

            (a)       Participation:  If the re-employed Employee was not a
Participant in the Plan during his prior period of Service, he shall commence
participation in the Plan on his date of re-employment (if he is not
ineligible).  If the re-employed Employee was a Participant in the Plan during
his prior period of Service, he shall recommence participation in the Plan on
the date of


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
19 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

his re-employment and he shall be entitled to the allocations to his Employer
Matching Contribution Account and ESOP Account as provided in Section 5.3.

 

           (b)       Vesting:  In the case of a Participant whose prior Service
terminated with entitlement to a distribution from his Employer Matching
Contribution Account or his ESOP Account under any provision of Article VI, any
Vesting Service attributable to his prior period of employment shall be
reinstated as of the date of his re-employment and his Employer Matching
Contribution Account and his ESOP Account shall be restored, less any
distributions therefrom to the Participant.  In the case of a Participant whose
prior employment terminated without entitlement to a distribution from his
Employer Matching Contribution Account or ESOP Account under Article VI, any
Vesting Service attributable to his prior period of employment shall be
reinstated as of the date of his recommencement of participation, and his
Employer Matching Contribution Account and ESOP Account shall be restored.

            3.9       Transfers:

            (a)       For the purposes of determining eligibility to participate
in the Plan and Service under this Article III, a Participant shall receive
Vesting Service and Hours of Service for employment with an Affiliate after it
became an Affiliate, provided that all such employment is determined in
accordance with the re-employment provisions of Section 3.8.

 

            If an individual is transferred to eligible employment covered by
this Plan from employment with an Employer or Affiliate not covered by the Plan,
he shall be eligible to participate in this Plan as of the date of his
transfer.  In addition, if such transferred Participant had an account in a
qualified defined contribution plan maintained by such Affiliate, such account
shall be transferred to the Trust Fund under this Plan if the transfer is
permitted by the terms of said plan and if the Committee determines that the
transferred account will not fail to satisfy Section 401(a) or 411(d)(6) of the
Code.  Any transferred account shall be subject to the provisions of this Plan;
provided, however, that the vesting provisions of the transferor plan shall
continue to apply.

 

            (b)       If a Participant is transferred to employment with an
Employer or Affiliate which is not eligible employment covered by the Plan, his
participation in the Plan shall be suspended, provided, however, that during the
period of his employment in such ineligible position:

 

            (i)        Subject to the re-employment provisions of Section 3.8,
Service for vesting purposes shall continue to accrue,

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
20 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

            (ii)       He shall cease to have any right to make Contributions
pursuant to Sections 4.2 and 4.3,

 

            (iii)      His Employer Matching Contribution Account and ESOP
Account shall receive no Employer Matching Contribution or ESOP Contribution
allocations under Section 4.1,

 

            (iv)      He shall continue to participate in income allocations of
the earnings and/or losses of the Trust Fund pursuant to Section 5.3,

 

            (v)       No distribution event shall be deemed to have occurred
under Section 6.1, and

 

            (vi)      The loan privileges under Article VII and the provisions
of Article VIII shall continue to apply.

          

         In addition, the Plan Administrator may, at its discretion, authorize
the transfer of his Accounts under this Plan to the Trust Fund funding the
qualified defined contribution plan, if any, of the Affiliate to which the
Participant was transferred.  In such event, the provisions of the transferee
plan shall govern.

 

3.10.       Qualified Military Service:  Notwithstanding any provisions of this
Plan to the contrary, effective as of December 12, 1994, contributions, benefits
and service credit with respect to qualified military service will be provided
in accordance with Section 414(u) of the Code.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
21 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 ARTICLE IV

CONTRIBUTIONS TO THE PLAN

            4.1       Employer Contributions:  For each Plan Year during which
an Exempt Loan is outstanding, the Employer shall make an ESOP Contribution to
the ESOP Trust in such amount and at such times as shall be determined by the
Company.

                        The Employer shall also make an Employer Matching
Contribution (subject to adjustments for forfeitures and limitations on annual
additions as elsewhere specified in the Plan) in the amount, if any, necessary
to result in an allocation under Article V to each Participant's Employer
Matching and ESOP Accounts of not less than 66⅔% of his Pre-Tax Basic
Contributions, such contribution to be determined as the last day of each
payroll period and contributed to the Trust Fund by the Employer within the time
prescribed by law.  Further, the Employer shall make an additional ESOP
Contribution and/or Employer Matching Contribution, if necessary, to make the
allocation required under Section 5.3(e)(ii) with respect to dividends used to
repay an Exempt Loan.

                        To the extent specified in Section 5.3(e)(iii), any
amounts attributable to forfeitures will be applied to reduce, to the extent of
such forfeitures, the Employer Matching Contributions required to be made next
following the determination of any such forfeiture amounts.

                        In the event that a forfeiture arising under Section 6.1
is reinstated under Section 6.7 because of the return to employment of the
terminated Participant, or in the event that a forfeiture arising under Section
6.10 is reinstated in accordance with the provisions of Section 6.10 because of
an appropriate claim of forfeited unclaimed benefit by the Participant,
Beneficiary or other distributee, the Employer shall contribute, within a
reasonable time following such re-employment or claim, an amount equal to the
forfeiture to be reinstated.

            4.2       Pre-Tax Contributions:  Each Participant who has elected
to defer a portion of his salary as a Pre-Tax Basic Contribution to the Plan
pursuant to Section 3.4 hereof shall defer as his Pre-Tax Basic Contribution a
whole percentage of his Compensation, not in excess of 6%.  In addition, the
Participant may elect to defer any whole percentage, up to a maximum of
forty-four (44%) of his Compensation, as a Pre-Tax Excess Contribution.  Each
such contribution, if any, shall be determined as of the last day of each
payroll period and contributed to the Trust Fund by the Employer as soon as
practicable thereafter.  A Participant's Pre-Tax Contributions shall not exceed
a maximum contribution of $13,000 (as may be adjusted by the Secretary of the
Treasury or act of Congress) for each calendar year.  In the event a
Participant's Pre-Tax Contributions exceed the applicable limit described in the
preceding sentence, or in the event the Participant submits a written claim to
the Committee, at the time and in the manner prescribed by the Committee,
specifying an amount of Pre-Tax Contributions that will exceed the applicable
limit of Section 402(g) of the Code when added to the amounts deferred by the
Participant in other plans or arrangements, such excess (the "Excess
Deferrals"), plus any income and minus any loss allocable to such amount, shall
be


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
22 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

returned to the Participant by the April 15 of the following year.  Each
Participant's Pre-Tax Contribution Account shall be fully vested and
nonforfeitable at all times.

                        Each Participant shall notify the Committee of the
amount he elects to defer as a Pre-Tax Basic Contribution and as a Pre-Tax
Excess Contribution, in accordance with administrative procedures established by
the Committee, until such time as the Committee may authorize the discontinuance
of the Pre-Tax Contributions according to uniform, nondiscriminatory policies
which may be developed by the Committee.  Each such election shall continue in
effect during subsequent Plan Years unless the Participant shall notify the
Committee of his election to change or discontinue his Pre-Tax Basic
Contribution or his Pre-Tax Excess Contribution in accordance with
administrative procedures established by the Committee.

                        A Participant may change the amount of his Pre-Tax Basic
Contribution and/or Pre-Tax Excess Contribution at any time during the Plan Year
by directing the Committee, in accordance with administrative procedures
established by the Committee, to change the rate of the Contribution(s).  A
Participant may discontinue his Pre-Tax Basic Contribution and/or Pre-Tax Excess
Contribution at any time during the Plan Year by directing the Committee, in
accordance with administrative procedures established by the Committee, to
discontinue the deferral of his Compensation.

                        Each Participant shall give the Committee written
notification at least fifteen (15) days prior to enrollment (or on the date of
enrollment if participation commences immediately upon re-employment) of the
amount he elects to defer as a Pre-Tax Basic Contribution and as a Pre-Tax
Excess Contribution until the Committee may authorize the discontinuance of the
Pre-Tax Contributions  according to uniform, nondiscriminatory policies which
may be developed by the Committee.  Each such election shall continue in effect
during subsequent Plan Years unless the Participant shall notify the Committee
in writing of his election to change or discontinue his Pre-Tax Basic
Contribution or his Pre-Tax Excess Contribution.

                        A Participant may change the amount of his Pre-Tax Basic
Contribution and/or Pre-Tax Excess Contribution at any time during the Plan Year
by directing the Committee in writing at least fifteen (15) days prior to such
date to change the rate of the Contribution(s).  A Participant may discontinue
his Pre-Tax Basic Contribution and/or Pre-Tax Excess Contribution at any time
during the Plan Year by directing the Committee in writing at least fifteen (15)
days in advance of such date to discontinue the deferral of his Compensation.

                        The Committee may, as a part of the administrative
procedures it establishes and in lieu of written procedures contemplated in this
Plan, authorize use of an "automated response unit" which generates written
acknowledgments of transactions.

                        No Participant shall be permitted to have Pre-Tax
Contributions made under this Plan, or any other qualified plan maintained by
the Company during any taxable year, in excess of the dollar limitation
contained in Code Section 402(g) in effect for such taxable year, except to the
extent permitted by this Amendment and Code Section 414(v).

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
23 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

                        Effective January 1, 2002, all Employees who are
eligible to make Pre-Tax Contributions under this Plan and who have attained age
50 before the close of the Plan Year shall be eligible to make catch-up
contributions in accordance with, and subject to the limitations of, Code
Section 414(v).  Such catch-up contributions shall not be taken into account for
purposes of the provisions of the Plan implementing the required limitations of
Code Sections 402(g) and 415.  The Plan shall not be treated as failing to
satisfy the provisions of the Plan implementing the requirements of Code
Sections 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416, as applicable, by
reason of the making of such catch-up contributions.

            4.3       Actual Deferral Percentage:  The Actual Deferral
Percentage for a specified group of Employees for a Plan Year shall be the
average of the ratios (calculated separately for each Employee in such group)
of:

            (a)       The amount of Pre-Tax Contributions actually paid to the
Plan on behalf of each such Employee for such Plan Year, over

 

            (b)       The Employee's Compensation (as defined in Section
5.5(c)(6)) for such Plan Year.  Notwithstanding any provision in this Plan to
the contrary, an Employer may, to the extent permitted by the Code and
applicable regulations, elect to include as Compensation pre-tax or after-tax
contributions made under this Plan or any other plan of the Employer.

                        An eligible Employee for the purpose of computing the
Actual Deferral Percentage is defined in Treasury Regulation Section
1.401(k)-1(g)(4).  The Actual Deferral Percentage of an eligible Employee who
makes no Pre-Tax Contributions is zero.

                        The individual ratios and Actual Deferral Percentages
shall be calculated to the nearest one-hundredth (1/100) of one percent (1%) of
an Employee's Compensation.

                        The Plan uses the Actual Deferral Percentage for
Participants who are Highly Compensated Employees and non-Highly Compensated
Employees for the prior Plan Year in performing the nondiscrimination testing
required under this Section for the current Plan Year.

            4.4       Actual Deferral Percentage Limits:  The Actual Deferral
Percentage for the eligible Highly Compensated Employees for any Plan Year shall
not exceed the greater of (a) or (b), as follows:

            (a)       The Actual Deferral Percentage of Compensation for the
eligible non- Highly Compensated Employees times 1.25, or

 

           (b)       The lesser of (i) the Actual Deferral Percentage of
Compensation for the eligible non-Highly Compensated Employees times 2.0 or (ii)
the Actual Deferral Percentage of Compensation for the eligible non-Highly
Compensated


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
24 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

Employees plus two (2) percentages points or such lesser amount as the Secretary
of Treasury shall prescribe to prevent the multiple use of this alternative
limitation with respect to any Highly Compensated Employee.

 

            "Highly Compensated Employee" means any Employee who is a highly
compensated employee under Section 414(q) of the Code, including any Employee
who

 

            (i)        was a 5% owner during the current Plan Year or prior Plan
Year; or

 

            (ii)       received Compensation during the prior Plan Year (as
defined in Section 5.5(c)(6)) in excess of $80,000 or such other dollar amount
as may be prescribed by the Secretary of the Treasury or his/her delegate,
excluding Employees described in Code Section 414(q)(8).

 

In determining status as a Highly Compensated Employee within the meaning of
Code Section 414(q) the entities set forth in Regulation Section 1.414(q)-1T,
Q&A-6(a)(1) through (4) must be taken into account as a single employer.

A former Employee shall be treated as a Highly Compensated Employee if (1) such
former Employee was a Highly Compensated Employee when he separated from Service
or (2) such former Employee was a Highly Compensated Employee in Service at any
time after attaining age 55.  Any former Employee who separated from Service
before January 1, 1987, will be treated as a Highly Compensated Employee only if
the former Employee was a 5% owner or received Compensation (as defined in
Section 5.5(c)(6) or which reasonably approximates the definition of
Compensation in Section 5.5(c)(6) in excess of $50,000 during (i) the Employee's
separation year (or the year preceding such separation year) or (ii) any year
ending on or after the former Employee's 55th birthday (or the last year ending
before his 55th birthday).

 

            4.5       Reduction of Pre-Tax Contribution Rates:  If, on the basis
of the Pre-Tax Contribution rates elected by Participants for any Plan Year, the
Committee determines, in its sole discretion, that neither of the tests
contained in (a) or (b) of Section 4.4 will be satisfied, the Committee may
reduce the Pre-Tax Contribution rate of any Participant who is among the
eligible Highly Compensated Employees to the extent necessary to reduce the
overall Actual Deferral Percentage for eligible Highly Compensated Employees to
a level which will satisfy either (a) or (b) of Section 4.4.  The reductions in
Pre-Tax Contribution rates may be made proportionately or in the order provided
in Section 4.7.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
25 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

            4.6       Increase in Pre-Tax Contribution Rates:  If a
Participant's Pre-Tax Contribution is reduced below the level necessary to
satisfy either (a) or (b) of Section 4.5 for the Plan Year, such Participant may
be eligible to increase his Pre-Tax Contribution rate for the remainder of the
Plan Year to a level not in excess of that level which will satisfy the greater
of (a) or (b) of Section 4.4. Such an increase in the Pre-Tax Contribution rate
shall be made by Participants on a uniform 'and nondiscriminatory basis,
pursuant to such rules and procedures as the Committee may prescribe.

            4.7       Excess Pre-Tax Contributions:  As soon as possible
following the end of the Plan Year, the Committee shall determine whether either
of the tests contained in Section 4.4 were satisfied as of the end of the Plan
Year, and any excess Pre-Tax Contributions, plus any income and minus any loss
attributable thereto, of those Participants who are among the Highly Compensated
Employees shall be distributed to such Participants. 

                        The amount of any excess Pre-Tax Contributions to be
distributed to a Participant shall be reduced by Excess Deferrals previously
distributed to him pursuant to Section 4.2 for the taxable year ending in the
same Plan Year.  All excess Pre-Tax Contributions shall be returned to the
Participants no later than the last day of the following Plan Year.  The excess
Pre-Tax Contributions, if any, of each Participant who is among the Highly
Compensated Employees shall be determined by computing the maximum Actual
Deferral Percentage which each such Participant may defer under (a) or (b) of
Section 4.4.  Any distribution of the excess Pre-Tax Contributions for any Plan
Year shall be made to Highly Compensated Employees on the basis of the amount of
Pre-Tax Contributions by, or no behalf of, each of such employees.

                        Excess Pre-Tax Contributions will be distributed
according to the following procedures:

            (a)       The dollar amount of excess Pre-Tax Contributions will be
computed for each    Highly Compensated Employee in accordance with the
foregoing.

 

            (b)       The excess contributions will be distributed in the
following manner:

 

            (i)        reduce the Pre-Tax Contributions beginning with the
Highly Compensated Employee with the highest dollar amount of Pre-Tax
Contributions to equal the dollar amount of the Highly Compensated Employee with
the next highest dollar amount of Pre-Tax Contributions;

 

            (ii)       this amount will be distributed to the Highly Compensated
Employee with the highest dollar amount of Pre-Tax Contributions.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
26 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

            (c)       Repeat the procedure outlined in step (b) above until
total excess Pre-Tax Contributions are distributed.

If those distributions are made, the Actual Deferral Percentage is treated as
meeting the nondiscrimination test of Code Section 401(k)(3) regardless of
whether the Actual Deferral Percentage, if recalculated after distributions,
would satisfy Code Section 401(k)(3).  The above procedures are used for
purposes of recharacterizing excess contributions under Code Section
401(k)(8)(A)(ii).  For purposes of Code Section 401(m)(9), if a corrective
distribution of excess contributions has been made, or a recharacterization has
occurred, the Actual Deferral Percentage for Highly Compensated Employees is
deemed to be the largest amount permitted under Code Section 401(k)(3).

                        The amount of any excess Pre-Tax Contributions to be
distributed to a Participant shall be reduced by Excess Deferrals previously
distributed to him pursuant to Section 4.2 for the taxable year ending in the
same Plan Year.  All excess Pre-Tax Contributions shall be returned to the
Participants no later than the last day of the following Plan Year.  The excess
Pre-Tax Contributions, if any, of each Participant who is among the Highly
Compensated Employees shall be determined by computing the maximum Actual
Deferral Percentage which each such Participant may defer under (a) or (b) of
Section 4.4 and then reducing the Actual Deferral Percentage of some or all of
such Participants who elected an Actual Deferral Percentage in excess of such
maximum by an amount of sufficient size to reduce the overall Actual Deferral
Percentage for eligible Participants who are among the Highly Compensated
Employees to a level which satisfies either (a) or (b) of Section 4.4.  Excess
Pre-Tax Contributions shall be adjusted in the following manner:  The Highly
Compensated Employee having the largest amount of Pre-Tax Contributions shall
have his portion of excess Pre-Tax Contributions distributed to him until one of
the tests in (a) or (b) of Section 4.4 is satisfied, or until his Pre-Tax
Contributions equal the Pre-Tax Contributions of the Highly Compensated Employee
having the second largest amount of Pre-Tax Contributions.  This process shall
continue until sufficient total reductions have occurred to achieve compliance
with (a) or (b) of Section 4.4.

                        The income or loss attributable to the Participant's
excess Pre-Tax Contributions for the Plan Year shall be determined by
multiplying the income or loss attributable to the Participant's Pre-Tax
Contribution Account balance for the Plan Year by a fraction, the numerator of
which is the excess Pre-Tax Contribution and the denominator of which is the
Participant's total Pre-Tax Contribution Account balance. Excess Pre-Tax
Contributions shall be treated as Annual Additions under Section 5.5 of the
Plan.

            4.8       Contribution Percentage and ESOP Percentage:

            (a)       Contribution Percentage:  The Contribution Percentage for
a specified group of Employees for a Plan Year shall be the average of the
ratios (calculated separately for each Employee in such group) of;

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
27 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

          (i)        The total of the Employer Matching Contributions (the
"Aggregate Contributions") paid under the Plan on behalf of each such Employee
for such Plan Year, to

 

            (ii)       The Employee's Compensation (as defined in Section
5.5(c)(6)) for such Plan Year.

 

In computing the Contribution Percentage, the Employer may elect to take into
account after-tax and pre-tax contributions made under this Plan or any other
plan of the Employer to the extent that the following requirements are
satisfied:

 

            (1)       the amount of non-elective contributions, including those
qualified non-elective contributions treated as Employer Matching Contributions
for purposes of calculating the Contribution Percentage, satisfies the
requirements of Section 401(a)(4) of the Code;

 

            (2)       the amount of non-elective contributions, excluding those
qualified non-elective contributions treated as Employer Matching Contributions
for purposes of calculating the Contribution Percentage and those qualified
non-elective contributions treated as elective contributions under Section
1.401(k)-l(b)(5) for purposes of calculating the Actual Deferral Percentage,
satisfies the requirements of Section 401(a)(4) of the Code;

 

            (3)       the elective contributions, including those treated as
Matching Contributions for purposes of calculating the Contribution Percentage,
satisfy the requirements of Section 401(k)(3) of the Code;

 

            (4)       the qualified non-elective contributions are allocated to
the Employee under the Plan as of a date within the Plan Year and the. elective
contributions satisfy Section 1.401(k)-l(b)(i) for the Plan Year; and, if
applicable, the Plan and the plans to which the qualified non-elective
contributions and elective contributions are made, are or could be aggregated
for purposes of Section 410(b).

 

A Participant's Contribution Percentage shall be determined after determining
the Participant's Excess Deferrals, if any, pursuant to Section 4.2, and after
determining the Participant's excess Pre-Tax Contributions pursuant to Section
4.7.

 

The Plan uses the Contribution Percentage for Participants who are Highly
Compensated Employees and non-Highly Compensated Employees for the


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
28 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

prior Plan Year in performing the nondiscrimination testing required under this
Section for the current Plan Year.

 

            (b)       ESOP Percentage. The ESOP Percentage for a specified group
of Employees for a Plan Year shall be the average of the ratios (calculated
separately for each Employee in such group) of:

 

            (i)        The total of the ESOP Contributions paid under the Plan
on behalf of each such Employee for such Plan Year, to

 

            (ii)       The Employee's Compensation (as defined in Section
5.5(c)(6)) for such Plan Year.

 

A Participant's ESOP Percentage shall be determined after determining the
Participant's Excess Deferrals, if any, pursuant to Section 4.2, and after
determining the Participant's excess Pre-Tax Contributions pursuant to Section
4.7.

 

            An eligible Employee for purposes of computing the Contribution
Percentage is defined in Treasury Regulation Section 1.401(m)-1(f)(4).  The
Contribution Percentage will be zero for an eligible Employee who received no
allocation of Aggregate Contributions.

            4.9       Contribution Percentage and ESOP Percentage Limits:  Each
of the Contribution Percentage and ESOP Percentage (with respect to each, the
"Applicable Percentage") for the eligible Employees for any Plan Year who are
Highly Compensated Employees shall not exceed the greater of (a) or (b), as
follows:

            (a)       The Applicable Percentage for the eligible Employees who
are not Highly Compensated Employees times 1.25, or

 

            (b)       The lesser of (i) the Applicable Percentage for the
eligible Employees who are not Highly Compensated Employees times two (2) or
(ii) the Applicable Percentage for the eligible Employees who are not Highly
Compensated Employees plus two (2) percentage points or such lesser amount as
the Secretary of the Treasury shall prescribe to prevent the multiple use of
this alternative limitation with respect to any Highly Compensated Employee. .

 

            The Contribution Percentage for any Highly Compensated Employee for
any Plan Year who is eligible to have matching employer contributions made on
his behalf or to make after-tax contributions under one or more plans described
in Section 401(a) of the Code that are maintained by an Employer or an Affiliate
in addition to this Plan shall be determined as if all such contributions were
made to this Plan.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
29 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

            In the event that this Plan must be combined with one or more other
plans in order to satisfy the requirements of Code Section 410(b), then the
Contribution Percentage shall be determined as if all such plans were a single
plan.  If two or more plans are permissively aggregated for the purposes of Code
Section 410(b) (other than the average benefit percentage test), then the
Contribution Percentage shall be determined as if all such plans were a single
plan.

            4.10     Treatment of Excess Aggregate Contributions or ESOP
Contributions:  If neither of the tests described above in Section 4.9 is
satisfied with respect to either Aggregate Contributions or ESOP Contributions,
the excess Aggregate Contributions or ESOP Contributions (as applicable), plus
any income and minus any loss attributable thereto, shall be forfeited, or if
not forfeitable, shall be distributed no later than the last day of the Plan
Year following the Plan Year in which such excess Aggregate Contributions or
ESOP Contributions (as applicable) were made.  The income and loss attributable
to the Participant's excess Aggregate Contributions or ESOP Contributions (as
applicable) for the Plan Year shall be determined by multiplying the income or
loss attributable to the Participant's Account for the Plan Year by a fraction,
the numerator of which is the excess Aggregate Contribution or ESOP
Contributions (as applicable), and the denominator of which is the Participant's
total Account balance.  Excess Aggregate Contributions or ESOP Contributions
shall be treated as Annual Additions under Section 5.5 of the Plan.

                        The excess Aggregate Contributions or ESOP Contributions
(as applicable), if any, of each Participant who is among the Highly Compensated
Employees shall be determined by computing the maximum Contribution Percentage
under (a) or (b) of Section 4.9.  Any distribution of the excess Aggregate
Contributions or ESOP Contributions (as applicable) for any Plan Year shall be
made to Highly Compensated Employees on the basis of the amount of contributions
on behalf, or by, each such employee.  Forfeitures of excess Aggregate
Contributions or ESOP Contributions (as applicable) may not be allocated to
Participants whose contributions are reduced under this paragraph.

                        Excess Aggregate Contributions or ESOP Contributions (as
applicable) will be distributed according to the following procedures:

            (a)       The dollar amount of excess Aggregate Contributions or
ESOP Contributions (as applicable) will be computed for each affected Highly
Compensated Employee in accordance with the foregoing.

            (b)       The excess Aggregate Contributions or ESOP Contributions
(as applicable) will be distributed in the following manner:

 

            (i)        reduce the Aggregate Contributions or ESOP Contributions
(as applicable) beginning with the Highly Compensated Employee with the highest
dollar amount of Aggregate Contributions or ESOP Contributions (as applicable)
to equal the dollar amount of the Highly Compensated Employee


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
30 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

with the next highest amount of Aggregate Contributions or ESOP Contributions
(as applicable);

 

            (ii)       this amount will be distributed to the Highly Compensated
Employee with the highest dollar amount of Aggregate Contributions or ESOP
Contributions (as applicable)

 

            (c)       Repeat the procedure outlined in step (b) above until
total excess Aggregate Contributions or ESOP Contributions (as applicable) are
distributed.

If these distributions are made, the Contribution Percentage is treated as
meeting the nondiscrimination test of Code Section 401(m)(2) regardless of
whether the Contribution Percentage, if recalculated after distributions would
satisfy Code Section 401(m)(2).  For purposes of Code Section 401(m)(9), if a
corrective distribution of excess aggregate contributions has been made, the
Contribution Percentage for Highly Compensated Employees is deemed to be the
largest amount under Code Section 401(m)(2).  For each Participant who is a
Highly Compensated Employee, the amount of excess Aggregate Contributions or
ESOP Contributions (as applicable) is equal to the total Employer Contributions
on behalf of the Participant (determined prior to the application of this
paragraph) minus the amount determined by multiplying the Participant's actual
contribution ratio (determined after application of this paragraph) by his
Compensation used in determining such ratio.  The individual ratios and
Contribution Percentages shall be calculated to the nearest 1/100 of 1% of the
Employee's Compensation as such term is used in paragraph (b) of Section 4.9.

            4.11     Multiple Use of Alternative Limitation:  The rules set
forth in Treasury Regulation Section 1.401(m)-2(b) for determination of multiple
use of the alternative methods of compliance with respect to Sections 4.4(b) and
4.9(b) are hereby incorporated into the Plan.  If a multiple use of the
alternative limitation occurs with respect to two or more plans or arrangements
maintained by an Employer, it shall be treated as an excess Aggregate
Contribution and must be corrected by reducing the actual contribution ratio of
Highly Compensated Employees eligible both to make elective contributions to
receive matching contributions under the 401(k) arrangement or to make
contributions under the 401(m) plan.  Such reduction shall be by the leveling
process set forth in Section 4.10.

                        Notwithstanding the foregoing, the multiple use test
described in this Section and Treas. Reg. Section 1.401(m)-2 shall not apply for
Plan Years beginning on and after January 1, 2002.

            4.12     ESOP Contributions, Employer Matching Contributions and
Pre-Tax Contributions to be Tax-Deductible:  ESOP Contributions, Employer
Matching Contributions and Pre-Tax Contributions shall not be made in excess of
the amount deductible under applicable Federal law now or hereafter in effect
limiting the allowable deduction for contributions to profit-sharing plans.  The
ESOP Contributions, Employer Matching


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
31 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

Contributions and Pre-Tax Contributions to this Plan when taken together with
all other contributions made by the Employer to other qualified retirement plans
shall not exceed the maximum amount deductible under Section 404 of the Code.

            4.13     Maximum Allocations:  Notwithstanding the above, the total
Annual Additions made to the Account of any Participant shall not exceed the
limits prescribed in Section 5.5.

            4.14     Refunds to Employer:  Once Contributions are made to the
Plan by the Employer on behalf of the Participants, they are not refundable to
the Employer unless a Contribution:

            (a)       Was made by mistake of fact; or

 

            (b)       Was made conditioned upon the contribution's being allowed
as a deduction and such deduction was disallowed.

Any Contribution made by the Employer during any Plan Year in excess of the
amount deductible or any Contribution attributable to a good faith mistake of
fact shall be refunded to the Employer.  The amount which may be returned to the
Employer is the excess of the amount contributed over the amount that would have
been contributed had there not occurred a mistake of fact or the excess of the
amount contributed over the amount deductible, as applicable.  A Contribution
made by reason of a mistake of fact may be refunded only within one (1) year
following the date of payment.  Any Contribution to be refunded because it was
not deductible tinder Section 404 of the Code may be refunded only within one
(1) year following the date the deduction was disallowed.  Earnings attributable
to any such excess Contribution may not be withdrawn, but losses attributable
thereto must reduce the amount to be returned.  In no event may a refund be due
which would cause the Account balance of any Participant to be reduced to less
than the Participant's Account balance would have been had the mistaken amount,
or the amount determined to be non-deductible, not been contributed.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
32 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

ARTICLE V

PARTICIPANTS' ACCOUNTS

            5.1       Trust Accounts:  The Committee shall create and maintain
adequate records to reflect all transactions of the Trust Fund and to disclose
the interest in the Trust Fund of each Participant (whether on active or
inactive status), former Participant and Beneficiary.

            (a)       Accounts for Participants:  Such accounts shall be
maintained for each Participant as may be appropriate from time to time to
reflect his interest in the ESOP Fund and each Investment Fund in which he may
be participating at any time as contemplated under Section 8.1.  The interest in
each Investment Fund attributable to the Contributions made by or on behalf of
each Participant shall be reflected in a Pre-Tax Contribution Account and/or an
After-Tax Contribution Account for each Participant.  The interest of each
Participant attributable to the Employer Matching Contributions made to the Plan
or the Prior Plan shall be reflected in an Employer Matching Contribution
Account for each Participant.  The interest in each Investment Fund that is
attributable to a rollover of funds previously held on the Employee's behalf in
an individual retirement account or a plan qualified under Sections 401(a) and
501(a) of the Code shall be held in a Rollover Account.  The interest in the
ESOP Fund of each Participant shall be reflected in an ESOP Account for each
Participant as described in Section 5.3.

 

            (b)       Stock Suspense Account:  There shall also be established
and maintained under the ESOP Trust a suspense account to be known as the Stock
Suspense Account.

 

            (c)       Rights in Trust Funds:  The maintenance of individual
Accounts is only for accounting purposes, and a segregation of the assets of the
Trust Funds to each Account shall not be required. Distribution and withdrawals
made from an Account shall be charged to the Account as of the date paid.

            5.2       Valuation of Trust Funds:  A valuation of the Trust Funds
shall be made as of each Valuation Date.  For the purposes of each such
valuation, the assets of each Investment Fund shall be valued at their
respective current market values, and the amount of any obligations for which
the Investment Fund may be liable, as shown on the books of the Trustees, shall
be deducted from the total value of the assets.  For the purposes of maintenance
of books of account in respect of properties comprising the Trust Funds, and of
making any such valuation the Trustees shall account for the transactions of the
Trust Funds on a cash basis.  The current market value shall, for the purposes
hereof, be determined as follows:

            (a)       Where the properties are securities which are listed on a
securities exchange, or which are actively traded over the counter, the value
shall be the last recorded bid and asked prices, whichever shall be the later. 
In


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
33 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

the event transactions regarding such property are recorded over more than one
such exchange, the Trustees may select the exchange to be used for purposes
hereof. Recorded information regarding any such securities published in The Wall
Street Journal or any other publication deemed appropriate may be relied upon by
the Trustee.  If no transactions involving any such securities have been
recorded within ten (10) days prior to the particular Valuation Date, such
securities shall be valued as provided in paragraph (b) below.

 

            (b)       Where paragraph (a) hereof shall be inapplicable in the
valuation of any properties, the Trustees shall obtain from at least two (2)
qualified persons an opinion as to the value of such properties as of the close
of business on the particular Valuation Date. The average of such estimates
shall be used.

            5.3       Allocation to Accounts:

            (a)       Pre-Tax and After-Tax Contributions:  Pre-Tax
Contributions pursuant to Section 4.2 received in the Trust Fund since the
preceding Valuation Date shall be credited to the respective Accounts of the
Participants and invested in the Investment Funds in accordance with their
instructions pursuant to Section 8.1.

 

            (b)       ESOP Accounts:  The ESOP Account of each Participant shall
be credited with his allocable portion of (i) the Company Stock investment in
the ESOP Fund purchased and paid for by the ESOP Trust (other than Financed
Stock) or contributed in kind by the Employer, (ii) forfeitures from the ESOP
Fund and (iii) subject to the further provisions of this Section 5.3(b), the
Company Stock investment in the ESOP Fund expected to be released from the Stock
Suspense Account.  Such credit shall be made in the ratio that the sum of each
Participant's Pre-Tax Basic Contribution for the period bears to the total
Pre-Tax Basic Contributions of all Participants for the period. Credits made
pursuant to this Section 5.3(b) shall be made as of each quarterly Valuation
Date (or such other date as the Administrator may designate) in an amount not to
exceed sixty-six and two-thirds percent (66⅔%) of the total of each
Participant's Pre-Tax Basic Contributions, and all amounts not otherwise
allocated hereunder during the Plan Year on the quarterly Valuation Dates shall
be allocated in full on the annual Valuation Date or such other date as the
Administrator may designate.  It is contemplated that, from time to time, a
tentative allocation from the Stock Suspense Account may be made over the course
of the Plan Year; however, the final allocation from the Stock Suspense Account
shall take place only on the Annual Valuation Date.  No Participant shall be
entitled to claim any right, title or interest in amounts tentatively allocated
from the Stock Suspense Account until the final allocation has taken place on
the Annual Valuation Date.

 

            (c)       Stock Suspense Account:  The Stock Suspense Account shall
be credited as of each Valuation Date with the number of shares of Financed
Stock


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
34 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

purchased by the ESOP Trustee since the preceding Valuation Date.  In addition,
the Stock Suspense Account shall be credited with all ESOP Contributions for the
Plan Year which are to be used to repay Exempt Loans.  The Stock Suspense
Account shall be debited with amounts used to repay Exempt Loans and with the
number of shares of Financed Stock that are to be released from such Account in
accordance with the provisions of Section 5.4(b).

 

            (d)       Rollover Account:  Any Employee who is a Participant, or
who would be a Participant but for a failure to satisfy the participation
requirements of Article III may, with the approval of the Administrator, make a
contribution to a Rollover Account under the Plan.  Such an Account shall be in
cash and shall be a contribution attributable to:

 

            (1)       a "qualified total distribution" (as defined in Section
402(a)(5) of the Code) distributed to the contributing Employee under Section
402(a)(5) from a plan that is qualified under Sections 401(a) and 501(a), of the
Code (a "Qualified Plan") or distributed to the Employee under Section 402(a)(4)
from an "employee annuity" as referred to in that Section; or

 

            (2)       a payout or distribution to the Employee referred to in
Section 408(d)(3) from an "individual retirement account" or an "individual
retirement annuity" described, respectively, in Section 408(a) or Section 408(b)
consisting exclusively of amounts attributable to "qualified total
distributions" (as defined in Section 402(a)(5)) from a Qualified Plan other
than the amounts attributable to a distribution from a Qualified Plan under
which the Employee was at any time an it "employee" (as defined in Section
401(c)(1)).  The Trustee may condition acceptance of a contribution intended to
be a contribution to a Rollover Account upon receipt of such documents as it may
require.  In the event that an Employee makes a contribution pursuant to this
Section 5.3(d) intended to be a contribution to a Rollover Account but which the
Administrator later concludes did not qualify as a contribution to a Rollover
Account, the Trustee shall distribute to the Employee as soon as practicable
after that conclusion is reached the entire Account Balance in his or her
Rollover Account deriving from such contribution determined as of the Valuation
Date coincident with or immediately following such discovery.

 

                        Effective for Plan Years on or after January 1, 2002, an
Employee may also make a contribution from another plan qualified under Code
Section 403(a), from an individual retirement account or annuity under Code
Section 408(a) or (b), from an annuity contract described under Code Section
403(b), or from an eligible plan under Code Section 457(b) which is maintained
by a state, or political subdivision of a state, or an agency or instrumentality
of a state, or political subdivision of a state.  In addition, an Employee may


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
35 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

also contribute a distribution from any of the foregoing that the Employee
receives on behalf of his surviving spouse.

            (e)       Allocation Procedures:  The Accounts of Participants,
former Participants and Beneficiaries shall be adjusted in accordance with the
following:

 

            (i)        Earnings of the Investment Fund: The earnings (or loss)
of the Investment Fund since the preceding Valuation Date (including the
appreciation or depreciation in value of the assets of the Investment Fund)
shall be allocated to the Accounts of Participants (other than a terminated
Participant's Accounts which have become current obligations of the Investment
Fund) in proportion to the balances in such Accounts on the preceding Valuation
Date, but after first reducing each such Account balance by any distribution
from such Account since the preceding Valuation Date.

 

            (ii)       Income and Appreciation in Value of Stock Suspense
Account and ESOP Accounts in the Trust Fund:  The income (including stock (in
kind) dividends with respect to Company Stock) of the ESOP Fund shall be
allocated in proportion to the balances, as of the preceding Valuation Date, in
the Stock Suspense Account and the ESOP Accounts but after first reducing each
such Account balance by any distributions or charges from such Accounts since
the preceding Valuation Date.  Notwithstanding anything to the contrary in the
Plan, if and to the extent that dividends credited to Participants' ESOP
Accounts are used to amortize an Exempt Loan pursuant to Section 5.6, an
interest in the ESOP Fund with a fair market value not less than the amount of
such dividends must be allocated to the Participants' ESOP Accounts (resulting
from the release of Financed Stock attributable to such use of dividends to
amortize the Exempt Loan) for the year of payment of such dividends to the Plan,
and the Company shall make such additional Employer Matching Contributions as
are necessary to accomplish such result.  Any dividends credited to the Stock
Suspense Account with respect to Financed Stock shall be used first to repay
current principal and then to repay current interest with respect to such loan.

 

            (iii)      Forfeitures:  As of each Valuation Date, any amounts in
the Employer Matching Contribution Accounts which have become forfeitures since
the preceding Valuation Date shall first be made available to reinstate
previously forfeited Account balances of former Participants, if any, in
accordance with


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
36 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------


Section 6.7 and previous Participants who have unclaimed benefits, if any, in
accordance with Section 6.10.  The remaining forfeitures from the Employer
Matching Contribution Accounts and all forfeitures from the ESOP Accounts, if
any, shall be used to reduce Employer Matching Contributions as specified under
Section 4.1.

            5.4       Treatment of Company Stock Purchased with an Exempt Loan:

            (a)       Financed Stock:  Any Company Stock purchased by the ESOP
Trust with the proceeds of an Exempt Loan shall be credited initially to the
Stock Suspense Account.

 

            (b)       Allocation from Stock Suspense Account to ESOP Accounts: 
At each Valuation Date, and on any special Valuation Date if directed by the
Committee, there shall be released an interest in the ESOP Fund equal in value
to the product of the number of shares of Financed Stock not previously released
that are held in the Stock Suspense Account multiplied by the ratio of (i) the
amount of principal and interest paid under the Exempt Loan subsequent to the
last Valuation Date to (ii) the sum of the amount determined in clause (i) plus
the total of all principal and interest to be paid for future years, assuming if
the interest rate is variable that the interest rate in future years will be the
same as that currently in effect.  The Company Stock investment in the ESOP Fund
released pursuant to the preceding sentence shall be allocated to the
Participants' ESOP Accounts in accordance with the provisions of Section 5.3(b).

 

            (c)       Payments on Exempt Loans:  As of each Valuation Date,
installment payments, including principal and interest, made by the ESOP Trustee
since the last preceding Valuation Date under Exempt Loans will be debited to
the Stock Suspense Account and to Participants' ESOP Accounts under the
provisions of Section 5.3 hereof.

 

            For purposes of determining payments on Exempt Loans, payment of
principal and interest shall be accounted for substantially in accordance with
the following:  All income ("specified income") allocable to the Stock Suspense
Account that is attributable to collateral for the Exempt Loan or to ESOP
Contributions shall be used, before any ESOP Contributions are so used, to pay
principal amounts due under such Exempt Loan; ESOP Contributions shall be first
applied to repay interest under such Exempt Loan with any excess ESOP
Contribution used to fund current principal requirements not otherwise funded by
the specified income; if the specified income exceeds the amount necessary to
pay principal due on Exempt Loans for the Plan Year, then such excess amount
shall be first used to pay interest currently due with respect to the Exempt
Loans and any remaining amount of income may, at the direction of the Committee,
shall be used to prepay principal due on Exempt Loans in



Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
37 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

succeeding periods.  In the event that there are insufficient funds available to
make payments of principal or interest on Exempt Loans when due, the Committee
may direct the ESOP Trustee to sell any Financed Stock which has not yet been
allocated to ESOP Accounts or the Committee may direct the Trustee to obtain a
new Exempt Loan in an amount sufficient to make such payments.

            5.5       Maximum Annual Additions:  Notwithstanding anything
contained herein to the contrary, the total Annual Additions made to the Account
of a Participant for any Plan Year commencing on or after the Effective Date
shall be subject to the following limitations:

(a)       Single Defined Contribution Plan

 

            1.         If an Employer does not maintain any other qualified
plan, the amount of Annual Additions which may be allocated under this Plan on a
Participants behalf for a Limitation Year shall not exceed the lesser of the
Maximum Permissible Amount or any other limitation contained in this Plan.

 

            2.         Prior to the determination of the Participant's actual
Compensation for a Limitation Year, the Maximum Permissible Amount may be
determined on the basis of the Participant's estimated annual Compensation for
such Limitation Year.  Such estimated annual Compensation shall be determined on
a reasonable basis and shall be uniformly determined for all Participants
similarly situated.  Any Employer contributions (including allocation of
forfeitures) based on estimated annual Compensation shall be reduced by any
Excess Amounts carried over from prior years.

 

            3.         As soon as is administratively feasible after the end of
the Limitation Year, the Maximum Permissible Amount for such Limitation Year
shall be determined on the basis of the Participant's actual Compensation for
such Limitation Year.

 

            4.         If there is an Excess Amount with respect to a
Participant for the Limitation Year, such Excess Amount shall be disposed of as
follows:

 

            A.        If any such Excess Amounts shall then remain, the
Participant's Pre-Tax Contributions, and any earnings attributable thereto,
shall be returned to him to the extent such returned Contributions would reduce
the Excess Amount.

 

            B.        There shall be a reduction of the Employer Matching
Contributions allocated to the Participant, and the amount of the reduction of
the Employer Matching Contributions for such Participant shall be reallocated
out of the Employer Matching Contribution Account of such Participant and shall
be held in a suspense account which shall be applied as a part of


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
38 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

(and to reduce to such extent what would otherwise be) the Employer Matching
Contributions for all Participants required to be made to the Plan during the
next subsequent calendar month or months.  No portion of such Excess Amount may
be distributed to Participants or former Participants.  If a suspense account is
in existence at any time during the Limitation Year pursuant to this Paragraph
B, such suspense account shall not participate in the allocation of investment
gains or losses of the Trust Fund.

 

            C.        If any such Excess Amount shall then remain, the Excess
Amount of the Participant's Pre-Tax Contributions, as defined in Section 4.2,
shall be used to reduce Pre-Tax Contributions for the next Limitation Year (and
succeeding Limitation Years, as necessary) for that Participant if that
Participant is eligible to participate in the Plan as of the end of the next and
succeeding Limitation Years.  However, if that Participant is not eligible to
participate in the Plan as of the end of the Limitation Year, then the Excess
Amounts must be held unallocated in a suspense account and applied in the next
subsequent calendar month or months as a part of (and to reduce to such extent
what would otherwise be) the Employer Matching Contribution for all Participants
required to be made to the Plan.  No portion of such Excess Amount may be
distributed to Participants or former Participants.  If a suspense account is in
existence at any time during the Limitation Year pursuant to this paragraph C,
such suspense account shall not participate in the allocation of investment
gains or losses of the Trust Fund.

 

(b)       Two or More Defined Contribution Plans

 

            1.         If, in addition to this Plan, the Employer maintains any
other qualified defined contribution plan, the amount of Annual Additions which
may be allocated under this Plan on a Participant's behalf for a Limitation Year
shall not exceed the lesser of:

 

            A.        the Maximum Permissible Amount, reduced by the sum of any
Annual Additions allocated to the Participant's accounts for the same Limitation
Year under such other defined contribution plan or plans; or

 

            B.        any other limitation contained in this Plan.

 

            2.         Prior to the determination of the Participant's actual
Compensation for the Limitation Year, the amount referred to in paragraph 1.A.
above may be determined on the basis of the Participant's estimated annual


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
39 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

Compensation for such Limitation Year.  Such estimated annual Compensation shall
be determined on a reasonable basis and shall be uniformly determined for all
Participants similarly situated.  Any Employer Contribution (including
allocation of forfeitures) based on estimated annual Compensation shall be
reduced by any Excess Amounts carried over from prior years.

 

            3.         As soon as is administratively feasible after the end of
the Limitation Year, the amounts referred to in paragraph 1.A. above shall be
determined on the basis of the Participant's actual Compensation for such
Limitation Year.

 

            4.         If a Participant's Annual Additions under this Plan and
all such other defined contribution plans result in an Excess Amount, such
Excess Amount shall be deemed to consist of the amounts last allocated.

 

            5.         If an Excess Amount was allocated to a Participant on an
allocation date of this Plan which coincides with an allocation date of another
plan, the Excess Amount attributed to this Plan will be the product of:

 

            A.        the total Excess Amount allocated as of such date
(including any amount which would have been allocated but for the limitations of
Section 415 of the Code); times

 

            B.        the ratio of (i) the amount allocated to the Participant
as of such date under this Plan, divided by (ii) the total amount allocated as
of such date under all qualified defined contribution plans (determined without
regard to the limitations of Section 415 of the Code).

 

            6.         Any Excess Amounts attributed to this Plan shall be
disposed of as provided in paragraph (a) above.

 

(c)       Definitions

 

            1.         Employer:  The Employer that adopts this Plan.  In the
case of a group of employers which constitutes a controlled group of
corporations (as defined in Section 414(b) of the Code as modified by Section
415(h)) or which constitutes trades and businesses (whether or not incorporated)
which are under common control (as defined in Section 414(c) as modified by
Section 415(h)) or an affiliated service group (as defined in Section 414(m)),
all such employers shall be considered a single Employer for purposes of
applying the limitations of this Section.

 

            2.         Annual Additions:  With respect to each Plan Year
(Limitation Year), the total of the Employer Matching Contributions, ESOP
Contributions (except to the extent hereinafter provided), Pre-Tax
Contributions, forfeitures

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
40 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

and amounts described in Sections 415(l)(1) and 419(d)(2) of the Code, which are
allocated to the Participant's Account; excluding, however, any amounts
contributed to reinstate an amount forfeited or an unclaimed benefit.  Unless
more than one-third of the ESOP Contributions made by the Employer are allocated
to Highly Compensated Employees (as such term is defined in Section 4.4 hereof),
Annual Additions shall not include (i) forfeitures of Financed Stock or (ii)
ESOP Contributions used to pay interest on the Exempt Loan and charged against
the Participant's Account.

 

            3.         Excess Amount:  The excess of the Participant's Annual
Additions for the Limitation Year over the Maximum Permissible Amount.

 

            4.         Limitation Year:  A twelve (12) consecutive month period
ending on December 31.

 

            5.         Maximum Permissible Amount:  For a Limitation Year, the
Maximum Permissible Amount with respect to any Participant shall be the lesser
of:

 

            A.        $30,000 as adjusted by the Secretary of the Treasury or
his delegate, or

 

            B.        25% of the Participant's Compensation for the Limitation
Year.

 

                                    For Limitation Years beginning January 1,
2002, except to the extent permitted under Section 4.2 and Code Section 414(v),
the Annual Addition that may be contributed or allocated to a Participant's
account under the Plan for any Limitation Year shall not exceed the lesser of: 
(a) $40,000, as adjusted for increases in the cost of living under Code Section
415(d) or (b) 100 percent of the Participant's Compensation, within the meaning
of Code Section 415(c)(3), for the Limitation Year.  The Compensation limit
referred to in (b) shall not apply to any contribution for medical benefits
after separation from service (within the meaning of Code Sections 401(h) or
419A(f)(2)) which is otherwise treated as an Annual Addition.

 

            6.         Compensation:  For purposes of applying the limitations
of Code Section 415, Compensation shall include the Participant's wages,
salaries, fees for professional service and other amounts received (without
regard to whether or not an amount is paid in cash) for personal services
actually rendered in the course of employment with an Employer maintaining the
Plan to the extent that the amounts are includable in gross income (including,
but not limited to, commissions paid salesmen, compensation for services on the
basis of a percentage of profits, commissions on insurance premiums, tips,
bonuses, fringe benefits, reimbursements, and expense allowances) and shall
exclude the following:

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
41 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

            (1)(A) contributions made by the Employer to a plan of deferred
compensation to the extent that, before the application of the Code Section 415
limitations to the Plan, the contributions are not includable in the gross
income of the Employee for the taxable year in which contributed, (B) Employer
contributions made on behalf of an Employee to a simplified employee pension
plan described in Code Section 408(k) to the extent such contributions are
excludable from the Employee's gross income, (C) any distributions from a plan
of deferred compensation regardless of whether such amounts are includable in
the gross income of the Employee when distributed except any amounts received by
an Employee pursuant to an unfunded non-qualified plan to the extent such
amounts are includable in the gross income of the Employee;

 

            (2)       amounts realized from the exercise of a non-qualified
stock option or when restricted stock (or property) held by an Employee either
becomes freely transferable or is no longer subject to a substantial risk of
forfeiture;

 

            (3)       amounts realized from the sale, exchange or other
disposition of stock acquired under a qualified stock option; and

 

            (4)       other amounts which receive special tax benefits, such as
premiums for group life insurance (but only to the extent that the premiums are
not includable in the gross income of the Employee), or contributions made by
the Employer (whether or not under a salary reduction agreement) towards the
purchase of any annuity contract described in Code Section 403(b) (whether or
not the contributions are excludable from the gross income of the Employee).

 

                                    For the purposes of this Section, the
determination of Compensation shall be made by not including amounts that would
otherwise be excluded from a Member's gross income by reason of the application
of Code Sections 125, 402(a)(8), 402(h)(1)(B) and, in the case of Employer
contributions made pursuant to a salary reduction agreement, Code Section
403(b).  For "limitation years" beginning after December 31, 1988, Compensation
shall be limited to $200,000 (unless adjusted in the same manner as permitted
under Code Section 415(d)).  Notwithstanding anything to the contrary in this
definition, Compensation under this Section shall include any and all items
which may be includable in Compensation under Section 415(c)(3) of the Code,
including (i) any elective deferral (as defined in Code Section 402(g)(3), (ii)
any amount which is contributed or deferred by the Employer at the election of
the Employee and which is not includable in the

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
42 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

gross income of the Employee by reason of Code Section 125 and 457, and (iii)
from and after January 1, 2001, any amount which is contributed or deferred by
the Employer at the election of the Employee and which is not includable in the
gross income of the Employee by reason of Code Section 132(f).

 

            7.         Average Compensation:  The average Compensation during a
Participant's high three (3) years of Service, which period is the three (3)
consecutive calendar years (or, the actual number of consecutive years of
employment for those Employees who are employed for less than three (3)
consecutive years with the Employer) during which the Participant had the
greatest aggregate Compensation from the Employer.

 

            8.         Annual Benefit:  A benefit payable annually in the form
of a straight life annuity (with no ancillary benefits) under a plan to which
Employees do not contribute and under which no rollover contributions are made.

            5.6       Borrowings to Purchase Company Stock; Certain Conditions
Applicable to Such Company Stock:  It is the express purpose of this Plan and
the ESOP Trust Agreement to invest substantial sums in Company Stock for the
benefit of Participants in the Plan.  Pursuant to this purpose, it is
contemplated that the ESOP Trustee will from time to time borrow funds either
through installment purchase contract, loan agreement or other instrument of
indebtedness in order to purchase Company Stock (with such indebtedness
qualifying as an "Exempt Loan" within the ambit of Section 54.4975-7(b)(1)(iii)
of the Treasury Regulations).  Such loans shall be primarily for the benefit of
Participants and their Beneficiaries within the meaning of Treasury Regulation
Section 54.4975-7(b)(3).  In addition to other provisions of the Plan as may be
applicable from time to time, the provisions of this Section 5.6 shall be
specifically applicable to indebtedness incurred to purchase Company Stock and
Company Stock purchased with loan proceeds.

            (a)       Use of Proceeds:  All proceeds of such an Exempt Loan
shall be used within a reasonable time after receipt by the ESOP Trustee only
for any or all of the following purposes: to purchase Company Stock, to repay
obligations incurred under the loan agreement or to repay a prior Exempt Loan.

            (b)       Non Recourse Loans Only:  Any loan must be without
recourse as against the Plan and the Trust Fund.

 

            (c)       Collateral:  The only assets of the Plan and Trust Fund
that may be given as collateral for a loan are shares of Company Stock acquired
with the proceeds of the loan and those shares of Company Stock that were used
as collateral on a prior Exempt Loan repaid with the proceeds of the current
Exempt Loan.

 

            (d)       Creditors' Rights to Assets:  No person entitled to
payment under the loan agreement shall have any right to assets of the Plan or
Trust Fund other

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
43 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------


than collateral given for the loan, contributions (other than contributions of
Company Stock) that are made under the Plan to meet the Plan's obligations under
the loan and earnings attributable to such collateral and the investment of such
contributions.

 

            (e)       Transfers upon Default:  In the event of default of the
Exempt Loan, the value of Plan assets transferred in satisfaction of the loan
must not exceed the amount of default. If the lender is a "disqualified person,"
the loan must provide for a transfer of Plan assets upon default only upon and
to the extent of failure of the Plan to meet the payment schedule of the loan.

 

            (f)        Interest:  The interest rate of any loan described herein
must not be in excess of a reasonable rate of interest.  In determining what is
a reasonable rate of interest, all relevant factors will be considered including
the amount and duration of the loan, the security and guarantee (if any)
involved, the credit standing of the Plan and Trust Fund and the guarantor (if
any), and the interest rate prevailing for comparable loans.  A variable
interest rate is permissible if determined to be reasonable.

 

            (g)       Release from Collateral or Suspense:  The instrument
evidencing indebtedness shall provide for release from collateral or suspense in
accordance with the provisions of Section 5.4(b) of the Plan.

 

            (h)       Limitation on Restrictions on Company Stock:  No Company
Stock acquired with the proceeds of a loan described herein may be subject to a
put, call, or other option, or buy-sell or similar arrangement while held by and
when distributed from the Plan or its related Trust Fund, whether or not the
Plan is then an "ESOP" within the ambit of Section 54.4975-7(b)(1) of the
Treasury Regulations, unless specifically required or permitted by such
regulations.

 

            (i)        Limitations on Payments:  The payments made during any
Plan Year with respect to a loan described herein may not exceed an amount equal
to the sum of the ESOP Contributions and any earnings received during or
previous to the current Plan Year on Company Stock purchased with such loan less
payments previously made with respect to such loan; provided, however, that
payment may in any event be made from the proceeds of the sale-of any Company
Stock which was purchased with the loan and which has not yet been allocated to
Participants' ESOP Accounts in the event of default, or in the event of
termination of the Trust Fund, to the extent provided in Section 5.3(c) or
Section 10.5, or under other circumstances determined appropriate by the
Committee  The ESOP Contributions and earnings described herein must be
accounted for separately on the books of account of the Plan and ESOP Trust
until any Exempt Loan is repaid, as is provided in the other provisions of
Article V of this Plan.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
44 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

            (j)        Certain Rights with Respect to Financed Stock:  Any
Financed Stock, if it is not publicly traded when distributed or is subject to a
trading limitation when distributed, must be subject to a put option.  The put
option is to be exercisable only by the Participant, the Participant's donees or
by a person (including an estate or its distributee) to whom the Company Stock
passes by reason of a Participant's death.  The put option must permit the
Participant to put the Company Stock to the Employer.  The put option must be
exercisable during the sixty (60) consecutive days beginning on the date that
the Company Stock subject to the put option is distributed by the Plan, and for
another sixty (60) consecutive days during the Plan Year next following the Plan
Year in which the shares were distributed.  The put option may be exercised by
the holder's notifying the Employer in writing that the put option is being
exercised.  The period during which a put option is exercisable does not include
any period when a distributee is unable to exercise it because the party bound
by the put option is prohibited from honoring it by applicable Federal or State
law.  The price at which the put option is exercisable is the fair market value
of the Company Stock on the date of the transaction determined in good faith
based on all relevant factors.  In the discretion of the Committee, either (i)
payment under a put option will be in cash within thirty (30) days after the put
option is exercised or (ii) if the payment in respect of a put option is to
repurchase Company Stock which is distributed as part of a total distribution,
the amount to be paid may be paid in substantially equal periodic payments not
less frequently than annually over a period beginning not later than thirty (30)
days after the exercise of the put option and not exceeding five (5) years
provided that there is adequate security provided and a reasonable interest paid
on unpaid. amounts.  For purposes of the preceding sentence, a total
distribution means the distribution within one (1) taxable year to the recipient
of the balance of the credit of the recipient's Account.  The provisions
described in this subparagraph (j) are nonterminable even if the exempt loan is
repaid or the Plan ceases to be an ESOP.

 

            (k)       Term of Exempt Loans:  Any Exempt Loan made by the Plan or
Trust Fund for the purpose of purchasing Company Stock must be for a specific
term and may not be payable on the demand of any person, except in the case of
default.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
45 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

ARTICLE VI

PARTICIPANTS' BENEFITS

            6.1       Termination of Service:  In the event of termination of
Service of any Participant for any reason other than disability, Retirement on
or after Retirement Date, or death, a Participant shall, subject to the further
provisions of the Plan, be entitled to receive one hundred percent (100%) of the
value in his Pre-Tax Contribution Account and After-Tax Contribution Account and
Rollover Account, plus one hundred percent (100%) of the value of his Employer
Matching Contribution Account and ESOP Account.

            6.2       Disability of Participants:  If the Committee shall find
and advise the Trustee that the employment of a Participant who has been
terminated as a consequence of such Participant's having become totally and
permanently disabled and entitled to receive disability benefits under the
provisions of the Company's Long Term Disability Plan, as adopted effective June
1, 1987 and as amended from time to time, such Participant shall become entitled
to receive the entire interest in his Pre-Tax Contribution Account, his
After-Tax Contribution Account, his Rollover Account, his Employer Matching
Contribution Account and his ESOP Account. Disability hereunder shall not
include any disability sustained in the course of, or as a consequence of,
military service, or occupational hazard arising out of and in the course of
employment by any person other than an Employer, or the commission of any
criminal offense.

            6.3       Death of Participants:  In the event of the death of any
Participant, the entire amount in the Accounts of such Participant after receipt
by the Committee of acceptable proof of death shall be payable as follows:

            (a)       The Participant's Account shall be distributed to the
Participant's surviving spouse, but if there is no surviving spouse, or if the
surviving spouse has already consented by a qualified election pursuant to
Section 6.3(b), to the Beneficiary or Beneficiaries designated by the
Participant in a written designation filed with his Employer, or if no such
designation shall have been so filed, or if no designated Beneficiary survives
the Participant or can be located by the Committee, then to the duly appointed
executor or administrator of the Participant's estate; or if no administration
of the estate of such decedent is necessary, then to the Beneficiary entitled
thereto under the last win of such deceased Participant; or if such decedent
left no will, to the legal heirs of such decedent determined in accordance with
the laws of intestate succession of the state of the decedent's domicile.  No
designation of any Beneficiary other than the Participant's surviving spouse
shall be effective unless in writing and received by the Participant's Employer,
and in no event shall it be effective as of a date prior to such receipt.  The
former spouse of a Participant shall be treated as a surviving spouse to the
extent provided under a qualified domestic relations order as described in
Section 414(p) of the Code.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
46 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

            (b)       The Participant's spouse may waive the right to be the
Participant's sole Beneficiary and consent to the Beneficiary designation made
by the Participant. The waiver must be in writing and the spouse must
acknowledge the effect of the waiver.  The spouse's waiver must be witnessed by
a Plan representative or a notary public.  The Beneficiary designated by the
Participant may not be changed without the spouse's consent, unless the consent
of the spouse permits designation of Beneficiaries by the Participant without
any requirement of further consent by the spouse.  The Participant may file a
waiver without the spouse's consent if it is established to the satisfaction of
the Committee that such written consent may not be obtained because there is no
spouse or the spouse may not be located.  Any consent under this Section 6.3(b)
will be valid only with respect to the spouse who signs the consent.
Additionally, a revocation of a prior spousal waiver may be made by a
Participant without the consent of the spouse at any time before the
distribution of the Account. The number of revocations shall not be limited.

            6.4       Retirement of Participants on or After Retirement Date:  A
Participant's interest in the full balance of his Account shall be fully vested
and nonforfeitable upon reaching his Retirement Date. Any Participant who
terminates his Service on or after his Retirement Date shall attain a fully
vested nonforfeitable interest in the entire amount of his Account and shall be
entitled to receive the entire amount of his Account upon the termination of his
Service.

            6.5       In-Service Distributions:  Cash dividends paid with
respect to shares of Company Stock in a Participant's ESOP Account may be
distributed at least annually in the discretion of the Committee.  Otherwise,
except to the extent that distribution of a Participant's Account is required
prior to termination of his employment under Section 6.9 hereof (in the case of
a Participant whose required beginning date occurs prior to his termination of
employment) or under Section 10.5 hereof relating to termination of the Plan, or
at the election of the Participant under Article VII hereof relating to certain
withdrawals and loans, no distribution or withdrawal of any benefits under the
Plan shall be permitted prior to the Participant's termination of employment.

            6.6       Payments of Benefits:  Upon a Participant's entitlement to
payment of benefits under either Section 6.1, 6.2 or 6.4, he shall file with the
Committee his written election on such form or forms, and subject to such
conditions, as the Committee shall provide.  His election shall specify whether
he wishes payments of his benefits to be made as of such entitlement or to be
deferred to the extent provided below.  If payments become due for any reason
other than Retirement, death or Disability, and if the amounts due from the
Participant's Accounts are in excess of $5,000 ($3,500 prior to January 1,
1998), payment of such amounts shall be deferred to the extent provided below
unless the Participant, and his spouse, if applicable, consent to earlier
payment.  Effective January 1, 2002, a contribution to a Rollover Account (and
earnings allocable thereto) within the meaning of sections 402(c), 403(a)(4),
403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16) of the Code shall not be counted in
determining whether the amounts due from the Participant's Accounts exceeds
$5,000.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
47 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

                        In the case of a distribution under Section 6.3 on
account of the Participant's death, the Committee shall pay the entire amount in
the Participant's Accounts to his surviving spouse, of if there is no surviving
spouse, or if the surviving spouse gives her consent as provided in Section 6.3,
to a Beneficiary other than the surviving spouse designated by the Participant
in accordance with Section 6.3. Payments to a Participant's surviving spouse
and/or Beneficiary shall commence as soon as practicable after a Participant's
death.

                        Unless a Participant who is entitled to a distribution
elects to defer distribution of such benefits to a later date, payment of
benefits under this Plan shall be made or shall commence no later than the
sixtieth day after the later of (a) the end of the Plan Year of his sixty-fifth
(65th) birthday or (b) the end of the Plan Year in which his employment
terminates.  A Participant may elect to defer receipt of his benefits, but such
benefits must commence no later than April 1 following the calendar year in
which the Participant attains age seventy and one-half (70½).

                        A Participant or his designated Beneficiaries (but only
by his designated Beneficiaries in the event of the death of a Participant
without having made such an election), may elect that the benefits payable to
the Participant and/or Beneficiary be paid in one of, or in any combination of,
the following methods:

            (a)       As a distribution in kind of the shares held for his
Account in the Common Stock Fund and the ESOP Fund.  A Participant shall be
entitled to receive a whole number of shares of Company Common Stock held in
such Common Stock Fund and the ESOP Fund as of the Valuation Date specified in
Section 6.7 measured by a fraction the numerator of which shall be (i) the value
in the Common Stock Fund held in his Pre-Tax Contribution Account and/or his
After-Tax Contribution Account as of such Valuation Date, plus (ii) the vested
portion of the value in the Common Stock Fund held in his Employer Matching
Contribution Account and the vested portion of the value in the ESOP Fund held
in his ESOP Account as of such Valuation Date, and the denominator of which
shall be the total value in the Common Stock Fund and the ESOP Fund held in the
Pre-Tax Contribution Accounts, After-Tax Contribution Accounts, Employer
Matching Contribution Accounts and ESOP Accounts for all Participants as of such
Valuation Date.  The amount of any fractional shares shall be distributed in
cash.

 

            (b)       As a lump-sum distribution in cash, equal to (a) the value
of the Participant's Account invested in funds other than the Common Stock Fund
or the ESOP Fund plus (b) the amount equal to the number of shares in the Common
Stock Fund or ESOP Fund (determined pursuant to Section 6.6(a) above),
multiplied by the fair market value of such shares.  No lump-sum distribution
may be paid to the Participant unless he has elected such distribution on an
election form provided by the Committee.

 

            (c)       As installments payable in cash over a period certain not
extending beyond ten (10) years.  If the Participant's entire interest under the


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
48 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

Plan is to be distributed in other than a lump sum, the installment to be
distributed shall be in a series of substantially equal periodic monthly,
quarterly, semi-annual or annual installments over a fixed period of time not to
exceed the lesser of 10 years or the life expectancy of the Participant, or the
joint life and last survivor expectancy of the Participant and his or her
Beneficiary, whichever is applicable, as determined by the Participant at the
time of termination. Installments are to begin following the date of
termination.  The amount of the first installment shall be a fraction of the
Participant's Account as of the Valuation Date, the numerator of which is one
(1) and the denominator of which is the total number of installments not in
excess of ten (10) years to be made.  The amount of each subsequent installment
shall be a portion of the Participant's Account as of such Valuation Date, the
numerator of which is one (1) and the denominator of which is the remaining
number of unpaid installments.  For this purpose, life expectancy (or joint life
and last survivor expectancy) is to be computed by the use of the return
multiples contained in section 1.72-9 of the Treasury Regulations under the
Code.  For purposes of this computation, a Participant's life expectancy, or
joint life and last survivor expectancy of the Participant and his or her
spouse, as applicable, may be recalculated no more frequently than annually, but
the life expectancy of a non-spouse Beneficiary may not be recalculated. If the
Participant's spouse is not his or her designated Beneficiary, the method of
distribution must assure that at least 50% of the present value of the amount
available for distribution when distributions commence is paid within the life
expectancy of the Participant.  Notwithstanding any provision of this Plan to
the contrary, all distributions will be made in accordance with the regulations
under Section 401(a)(9).

            6.7       Participation Rights Determined as of Valuation Date
Preceding Termination of Employment:  In the case of any Participant whose
employment shall be terminated for any reason, no further credits or charges
arising from any source shall be made to the Accounts of any such terminating
Participant after the credits or charges made as of the Valuation Date
immediately preceding his termination of employment, except for

        (a)      Pre-Tax Contributions, and Employer Matching Contributions and
ESOP Contributions made subsequent to such Valuation Date.

 

            (b)       Withdrawals or distributions made subsequent to such
Valuation Date.

 

           (c)        Such subsequent adjustments to the values in the Accounts
of such Participant up to the Valuation Date coinciding with or preceding the
distribution to the Participant.

 

            6.8       Disposition of Forfeitures:  Upon termination of
employment of a Participant to which the forfeiture provisions of Section 6.1
are applicable, such Participant shall forfeit the non-vested portion of his
Employer Matching Contribution Account and his ESOP Account;


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
49 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

provided, however, that if such Participant returns to the employment of the
Employer, any amounts so forfeited shall be reinstated to the Participant's
Employer Matching Contribution Account or ESOP Account as of the close of the
Plan Year during which such Participant returns to the employment of the
Employer.  In the event previously forfeited amounts are reinstated in a
Participant's Employer Matching Contribution Account and ESOP Account upon his
return to employment, such Participant's vested interest in his reinstated
Employer Matching Contribution Account and ESOP Account at any subsequent
relevant time shall be the amount X determined by the formula:  X = P(AB + D) -
D. For purposes of applying the formula:  P is the vested percentage under
Section 6.1 at such relevant time; AB is the account balance at such relevant
time; and D is the amount of the prior distribution to the Participant.

            6.9       Required Minimum Distributions:  Notwithstanding any
provision of this Plan to the contrary, any benefits to which a Participant is
entitled shall commence no later than the April 1 following the later of (a) the
calendar year in which the Participant attains age seventy and one-half (70½),
or (b) the calendar year in which the Participant retires; provided, however,
that in the case of a Participant who is a "five percent owner" (as defined in
Section 401(a)(9) of the Code, benefits shall commenced no later than the April
1 following the calendar year in which the Participant attains age seventy and
one-half (70½).  Such distribution shall be at least equal to the required
minimum distributions under the Code; however, any installment distributions
pursuant to this Section 6.9 to Participants who have not terminated employment
shall be made over a period not to exceed ten (10) years.  For purposes of this
Section 6.9, the life expectancy of a Participant and/or a Participant's spouse
shall not be redetermined annually.

A.        Required Minimum Distributions:

 

(a)       General Rules:

 

(1)       Effective Date:  The provisions of this Section 6.9A will apply for
purposes of determining Required Minimum Distributions for calendar years
beginning with the 2003 calendar year.

 

(2)       Precedence:  The requirements of this Section 6.9A will take
precedence over any inconsistent provisions of the Plan.

 

(3)       Requirements of Treasury Regulations Incorporated:  All distributions
required under this Section 6.9A will be determined and made in accordance with
the Treasury regulations under Code Section 401(a)(9).

 

(4)       TEFRA Section 242(b)(2) Elections:  Notwithstanding the other
provisions of this Section 6.9A, distributions may be made under a designation
made before January 1, 1984, in accordance with section 242(b)(2) of the Tax


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
50 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

Equity and Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that
relate to section 242(b)(2) of TEFRA.

 

(b)       Time and Manner of Distribution:

 

(1)       Required Beginning Date:  The Participant's entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant's Required Beginning Date.

 

(2)       Death of Participant before Distributions Begin:  If the Participant
dies before distributions begin, the Participant's entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

(i)        If the Participant's surviving spouse is the Participant's sole
designated Beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.

 

(ii)       If the Participant's surviving spouse is not the Participant's sole
designated Beneficiary, then distributions to the designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

 

(iii)      If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant's death, the Participant's entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant's death.

 

(iv)      If the Participant's surviving spouse is the Participant's sole
designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Section 6.9A(b)(2)
other than section 6.9A(b)(2)(i) will apply as if the surviving spouse were the
Participant.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
51 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

For purposes of this Section 6.9A(b) and section 6.9A(d), unless Section
6.9A(b)(2)(iv) applies, distributions are considered to begin on the
Participant's Required Beginning Date.  If Section 6.9A(b)(2)(iv) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Section 6.9A(b)(2)(i).  If distributions
under an annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant's Required Beginning Date (or to the
Participant's surviving spouse before the date distributions are required to
begin to the surviving spouse under Section 6.9A(b)(2)(i)), the date
distributions are considered to begin is the date distributions actually
commence.

 

(3)       Forms of Distribution:  Unless the Participant's interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the Required Beginning Date, as of the first
distribution calendar year distributions will be made in accordance with
Sections 6.9A(c) and 6.9A(d).  If the Participant's interest is distributed in
the form of an annuity purchased from an insurance company, distributions
thereunder will be made in accordance with the requirements of Code Section
401(a)(9) and the Treasury regulations.

 

(c)       Required Minimum Distributions During Participant's Lifetime:

(1)       Amount of Required Minimum Distribution For Each Distribution Calendar
Year:  During the Participant's lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

(i)        The quotient obtained by dividing the Participant's Account balance
by the distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury regulations, using the Participant's age as of the
Participant's birthday in the distribution calendar year; or

 

(ii)       If the Participant's sole designated beneficiary for the distribution
calendar year is the Participant's spouse, the quotient obtained by dividing the
Participant's Account balance by the number in the Joint and Last Survivor Table
set forth in section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant's and spouse's attained ages as of the Participant's and spouse's
birthdays in the distribution calendar year.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
52 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

(2)       Lifetime Required Minimum Distributions Continue Through Year of
Participant's Death:  Required Minimum Distributions will be determined under
this Section 6.9A(c) beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant's
date of death.

 

(d)       Required Minimum Distributions After Participant's Death:

 

(1)       Death On or After Date Distributions Begin:

 

(i) Participant Survived by Designated Beneficiary:  If the Participant dies on
or after the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's Account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant's
designated Beneficiary, determined as follows:

 

(A)      The Participant's remaining life expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.

 

(B)       If the Participant's surviving spouse is the Participant's sole
designated Beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant's death using the surviving spouse's age as of the spouse's birthday
in that year.  For distribution calendar years after the year of the surviving
spouse's death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse's birthday in
the calendar year of the spouse's death, reduced by one for each subsequent
calendar year.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
53 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

(C)       If the Partici-pant's surviving spouse is not the Participant's sole
designated Beneficiary, the designated Beneficiary's remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant's death, reduced by one for each subsequent year.

 

(ii)       No Designated Beneficiary: If the Participant dies on or after the
date distributions begin and there is no designated Beneficiary as of September
30 of the year after the year of the Participant's death, the minimum amount
that will be distributed for each distribution calendar year after the year of
the Participant's death is the quotient obtained by dividing the Participant's
Account balance by the Participant's remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

(2)       Death Before Date Distributions Begin:

 

(i)        Participant Survived by Designated Beneficiary:  If the Participant
dies before the date distributions begin and there is a designated Beneficiary,
the minimum amount that will be distributed for each distribution calendar year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's Account balance by the remaining life expectancy of the
Participant's designated Beneficiary, determined as provided in Section
6.9A(d)(1).

 

(ii)       No Designated Beneficiary: If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant's death, distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.

 

(iii)      Death of Surviving Spouse Before Distributions to Surviving Spouse
Are Required to

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
54 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

Begin:  If the Participant dies before the date distributions begin, the
Participant's surviving spouse is the Participant's sole designated Beneficiary,
and the surviving spouse dies before distributions are required to begin to the
surviving spouse under Section 6.9A(b)(2)(i), this Section 6.9A(d)(2) will apply
as if the surviving spouse were the Participant.

 

(e)       Definitions:

 

(1)       Designated Beneficiary:  The individual who is designated as the
Beneficiary under Section 1.7 and is the designated Beneficiary under Code
Section 401(a)(9) and Section 1.401(a)(9)-1, Q&A-4, of the Treasury regulations.

 

(2)       Distribution Calendar Year:  A calendar year for which a minimum
distribution is required.  For distributions beginning before the Participant's
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year, which contains the Participant's Required Beginning
Date.  For distributions beginning after the Participant's death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 6.9A(b)(2).  The required minimum distribution
for the Participant's first distribution calendar year will be made on or before
the Participant's Required Beginning Date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant's Required Beginning
Date occurs, will be made on or before December 31 of that distribution calendar
year.

 

(3)       Life Expectancy:  Life expectancy as computed by use of the Single
Life Table in Section 1.401(a)(9)-9 of the Treasury Regulations.

 

(4)       Participant's Account Balance:  The account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date.  The account balance for the valuation calendar year includes
any amounts rolled over or transferred to the Plan


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
55 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

either in the valuation calendar year or in the distribution calendar year if
distributed or transferred in the valuation calendar year.

 

(5)       Required Beginning Date:  The date specified in the first sentence of
Section 6.9 of the Plan.

            6.10     Unclaimed Benefits:  If at, after or during the time when a
benefit hereunder is payable to any Participant, Beneficiary or other
distributee, the Committee, upon request of the Trustee or at its own instance,
shall mail by registered or certified mail to such distributee, at his last
known address a written demand for his present address or for satisfactory
evidence of his continued life, or both, and if such distributee shall fail to
furnish the same to the Committee within two (2) years from mailing of such
demand, then the Committee may, in its sole discretion, determine that such
Participant, Beneficiary or other distributee has forfeited his right to such
benefit and may declare such benefit, or any unpaid portion thereof, terminated
as if the death of the distributee (with no surviving Beneficiary) had occurred
on the later of the date of the last payment made thereon, or the date such
Participant, Beneficiary or other distributee first became entitled to receive
benefit payments. Any such forfeited benefit shall be applied as a part of (and
to reduce to such extent) the Employer Contributions required to be made next
following the date such forfeiture is declared to be forfeited by the
Committee.  Notwithstanding the provisions of this Section 6.10, any such
forfeited benefit shall be reinstated if a claim for the same is made by the
Participant, Beneficiary or other distributee at any time thereafter.  The
reinstatement shall be made by a mandatory contribution by the Company,
allocated solely to such reinstatement.

            6.11     ESOP Allocations:  In the event that a Participant
terminates employment after his allocable portion of the Company Stock
investment in the ESOP Fund has been credited to his ESOP Account pursuant to
Section 5.3(b), but before such amount has been allocated to his ESOP Account,
the Committee shall direct the ESOP Trustee to release such allocable portion of
the Company Stock to the Participant in a manner consistent with the applicable
distribution requirements under this Article VI.

            6.12     Right to Transfer Eligible Rollover Distribution:  A
"Distributee" may elect, at the time and in the manner prescribed by the
Committee, to have any portion of an "Eligible Rollover Distribution" paid
directly to an "Eligible Retirement Plan" specified by the Distributee in a
"Direct Rollover".  The Committee may impose any restrictions that are permitted
under applicable authorities on the right to transfer an Eligible Rollover
Distribution.

                        For purposes of this Section, the capitalized words have
the following meanings:

            (a)       "Eligible Rollover Distribution" means any distribution of
all or any portion of the balance to the credit of the Distributee, except that
an Eligible Rollover Distribution does not include: any Distribution that is one
of a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the Distributee or for a
specified period of ten

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
56 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

years or more; any distribution to the extent such distribution is required
under Code Section 401(a)(9); any hardship withdrawal described in Code Section
401(k)(2)(B)(i)(IV); and the portion of any distribution that is not includable
in gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to Employer securities).

            With respect to distributions made after December 31, 2001, any
amount that is distributed on account of hardship (as defined in Section 7.4)
shall not be an Eligible Rollover Distribution, and the distributee may not
elect to have any portion of such a distribution paid directly to an Eligible
Retirement Plan.  In addition, a portion of a distribution shall not fail to be
an Eligible Rollover Distribution merely because the portion consists of
After-Tax Contributions, which are not includible in gross income.  However,
such portion may be transferred only to an individual retirement account or
annuity described in Code Section 408(a) or (b) or to a qualified defined
contribution plan described in Code Section 401(a) or 403(a) that agrees to
separately account for amounts so transferred, including separately accounting
for the portion of such distribution which is includible in gross income and the
portion of such distribution which is not so includible.

 

            (b)       "Eligible Retirement Plan" means an individual retirement
account described in section 408(a) of the Code, an individual retirement
annuity described in section 408(b) of the Code, an annuity plan described in
section 403(a) of the Code, or a qualified trust described in section 401(a) of
the Code, that accepts the Distributee's Eligible Rollover Distribution. 
However, in the case of an Eligible Rollover Distribution to the surviving
spouse, an Eligible Retirement Plan is an individual retirement account or
individual retirement annuity.

 

            With respect to distributions made after December 31, 2001, an
Eligible Retirement Plan also shall mean an annuity contract described in Code
Section 403(b) and an eligible plan under Code Section 457(b) which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state, or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan. 
The definition of Eligible Retirement Plan also shall apply in the case of a
distribution to a surviving spouse or to a spouse or former spouse who is the
"alternate payee" under a qualified domestic relations order, as defined in Code
Section 414(p).

 

            (c)       "Distributee" includes an Employee or former Employee.  In
addition, the Employee's or former Employee's surviving spouse and the
Employee's or former Employee's spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in section 414(p)
of the Code, are Distributees with regard to the interest of the spouse or
former spouse.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
57 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

            (d)       "Direct Rollover" means a payment by the Plan to the
Eligible Retirement Plan specified by the Distributee.

 

 

 

 

 

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
58 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

ARTICLE VII

WITHDRAWALS AND LOANS

            7.1       Withdrawal of Pre-Tax Contribution Account on or After Age
59½:  A Participant who has attained age fifty-nine and one-half (59½) may
elect, by giving notice in accordance with administrative procedures established
by the Committee and following such other rules and procedures as may be
prescribed from time to time by the Committee on a uniform and nondiscriminatory
basis, to withdraw the entire amount of his After-Tax Contribution Account, his
Rollover Account, or his Pre-Tax Contribution Account.

            7.2       Withdrawal of After-Tax Contributions and Rollover
Account:  Pursuant to notice given in accordance with administrative procedures
established by the Committee and subject to the conditions of Section 7.3, each
Participant may elect to withdraw as of any business day during the Plan Year,
an amount specified by the Participant which may be attributable to (a) his
After-Tax Contributions under the Original Plan, or (b) his Rollover Account,
determined as of the Valuation Date which coincides with such withdrawal date.

            7.3       Conditions of Withdrawals of After-Tax Contributions and
Rollover Account:  In making a withdrawal pursuant to Section 7.2, no
Participant shall be permitted to withdraw less than $500, or the combined
balance of his After-Tax Contribution Account and his Rollover Account, if their
combined total is less than $500.  Except as provided under Article VI and
Sections 7.1 and 7.4 hereof, no withdrawals shall be permitted from a
Participant's Pre-Tax Contribution Account, Employer Matching Contribution
Account or ESOP Account.

            7.4       Hardship Withdrawals from Pre-Tax Contribution Account:  A
Participant may at any time, in accordance with administrative procedures
established by the Committee, make a request for a hardship withdrawal in either
a dollar amount or a percentage figure from his Pre-Tax Contribution Account. 
Notwithstanding the foregoing, however, no Participant may withdraw any Income
of the Trust Fund allocated to his Pre-Tax Contribution Account on or after
January 1, 1989.  Notwithstanding the foregoing, effective for Plan Years on or
after January 1, 2002, a Participant who receives a distribution of Pre-Tax
Contributions after December 31, 2001, on account of hardship shall be
prohibited from making Pre-Tax Contributions under this  and all other plans of
an employer for six months after receipt of the distribution.  The approval or
disapproval of such request shall be made within the sole discretion of the
Committee, except that no such request for a withdrawal shall be approved unless
the Participant has certified in writing that he is facing a hardship creating
an immediate and substantial financial need and that the resources necessary to
satisfy that financial need are not reasonably available from other sources
available to the Participant.  The amount of the hardship withdrawal shall be
limited to that amount which is required to meet the immediate financial need
created by the hardship, including anticipated federal and state income taxes
and penalties resulting from the distribution.  The hardship withdrawal shall be
made in cash as soon as practicable after the Participant submits the hardship
request, and the dollar amount withdrawn shall be determined by reference to the
value of the Pre-Tax Contribution Account as of the Valuation Date coincident
with the date of the withdrawal.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
59 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

                        A Participant who receives a hardship withdrawal shall
be prohibited from making pre-tax contributions to this Plan and any other plan
maintained by the Employer (except "welfare plans" as defined in Section 3(1) of
ERISA) for the twelve (12) consecutive months following the date of
distribution.  The following standards (or such other standards as may be
acceptable under Treasury Regulations issued pursuant to Section 401(k) of the
Code) shall be applied on a uniform and non-discriminatory basis in determining
the existence of such a hardship:

            (a)       A financial need shall be considered immediate if it must
be satisfied in substantial part within a period of twelve (12) months from the
date on which the Participant certifies his eligibility for a hardship
withdrawal.

 

            (b)       To be considered a hardship for purposes of this Section,
the event giving rise to the need for funds must relate to financial hardship
resulting from:

 

            (1)       expenses previously incurred for medical care (described
in Code Section 213(d)) or expenses that are necessary to incur in order to
obtain medical care (as evidenced by a written estimate thereof) for the
Participant, the Participant's spouse, or the Participant's dependents (as
defined in Code Section 152);

 

            (2)       purchase (excluding mortgage payments) of a principal
residence for the Participant;

 

            (3)       payment for tuition for the next twelve (12) months of
post-secondary education for the Participant or the Participant's spouse,
children or dependents (as defined in Code Section 152);

 

            (4)       the need to prevent the eviction of the Participant from
his principal residence or foreclosure on the mortgage of the Participant's
principal residence; or

 

            (5)       payment for funeral expenses for the Participant's spouse
or the Participant's dependents (as defined in Code Section 152).

                        A person shall be considered to be economically
dependent on the Participant if the Participant certifies that he reasonably
expects to be entitled to claim that person as a dependent for federal income
tax purposes for a calendar year coinciding with the Plan Year in which the
certification of hardship is made.

            7.5       Loans:  From and after October 1, 1989, any Participant
who is a "party in interest" (as defined in Section 3(14) of ERISA) (hereinafter
"Borrower") may make


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
60 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

application, in accordance with administrative procedures established by the
Committee, to the Committee to borrow from his Pre-Tax Contribution Account, his
Rollover Account or his Employer Matching Contribution Account (to the extent
that the Account contains Employer Matching Contributions) in the Trust Fund,
and the Committee in its sole discretion may permit such a loan. Loans shall be
granted in a uniform and nondiscriminatory manner on terms and conditions
determined by the Committee which shall not result in more favorable treatment
of highly compensated employees and shall be set forth in written procedures
promulgated by the Committee in accordance with applicable governmental
regulations. All such loans shall also be subject to the following terms and
conditions:

            (a)       The amount of the loan when added to the amount of any
outstanding loan or loans to the Borrower from any other plan of the Employer or
an Affiliate which is qualified under Code Section 401(a) shall not exceed the
lesser of (i) $50,000, reduced by the excess, if any, of the highest outstanding
balance of loans from all such plans during the one-year period ending on the
day before the date on which such loan was made over the outstanding balance of
loans from the Plan on the date on which such loan was made, provided, however,
that such amount shall not exceed fifty percent (50%) of the vested value of the
Borrower's Account balance, excluding any amounts attributable to the Borrower's
ESOP Account or (ii) fifty percent (50%) of the present value of Borrower's
vested Account balance under the Plan, excluding any amounts attributable to the
Borrower's ESOP Account.  In no event shall a loan of less than $1,000 be made
to a Borrower.

 

            (b)       The loan shall be for a term not to exceed five (5) years
and shall be evidenced by a note signed by the Borrower.  The loan shall be
payable in periodic installments and shall bear interest at a reasonable rate
which shall be determined by the Committee on a uniform and consistent basis and
set forth in the procedures in accordance with applicable governmental
regulations.  Payments by a Borrower who is an Employee will be made by means of
payroll deduction from the Borrower's compensation.  If the Borrower is not
receiving compensation from the Employer, the loan repayment shall be made in
accordance with the terms and procedures established by the Committee.  A
Borrower may repay an outstanding loan in full at any time.

 

            (c)       In the event an installment payment is not paid within
seven (7) days following the monthly due date, the Committee shall give written
notice to the Borrower sent to his last known address.  If such installment
payment is not made within thirty (30) days thereafter, the Committee shall
proceed with foreclosure in order to collect the full remaining loan balance or
shall make such other arrangements with the Borrower as the Committee deems
appropriate.  Foreclosures need not be effected until occurrence of a
distributable event under the terms of the Plan and no rights against the
Borrower or the security shall be deemed waived by the Plan as a result of such
delay.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
61 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

            (d)       The unpaid balance of the loan, together with interest
thereon, shall become due and payable upon the date of distribution of the
Account and the Trustee shall first satisfy the indebtedness from the amount
payable to the Borrower or to the Borrower's Beneficiary before making any
payments to the Borrower or to the Beneficiary.

 

            (e)       Any loan to a Borrower under the Plan shall be adequately
secured.  Such security shall include a pledge of a portion of the Borrower's
right, title and interest in the Trust Fund which shall not exceed fifty percent
(50%) of the present value of the Borrower's vested Account balance under the
Plan as determined immediately after the loan is extended, but excluding any
amounts attributable to the Borrower's ESOP Account.  Such pledge shall be
evidenced by the execution of a promissory note by the Borrower which shall
grant the security interest and provide that, in the event of any default by the
Borrower on a loan repayment, the Committee shall be authorized to take any and
all appropriate lawful actions necessary to enforce collection of the unpaid
loan.

 

            (f)        A request by a Borrower for a loan shall be made in
accordance with administrative procedures established by the Committee and shall
specify the amount of the loan.  If a Borrower's request for a loan is approved,
the loan shall be made in a lump-sum payment of cash to the Borrower.  The cash
for such payment shall be obtained by redeeming proportionately as of the date
of payment the Investment Fund or Funds, or portions thereof, that are credited
to the Pre-Tax Contribution Account, Rollover Account and Employer Matching
Contribution Account of such Borrower; provided, however, that, effective
October 1, 1997, no withdrawals shall be made from the Common Stock Fund prior
to the full depletion of all other Funds.

 

            (g)       A loan to a Borrower shall be considered an investment of
the Accounts of the Borrower from which the loan is made.  All loan repayments
shall be credited pro rata to such Pre-Tax Contribution Account and reinvested
exclusively in shares of one or more of the Investment Funds in accordance with
Section 8.1.

 

            (h)       Only one loan may be outstanding for a Borrower at any
given time.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
62 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

ARTICLE VIII

INVESTMENT DIRECTIONS

            8.1       Investment of Trust Funds:

            (a)       Investment Funds:  Except as provided in Article VII with
respect to Plan loans and as provided below with respect to the ESOP Fund, the
Trust Fund shall be invested in separate Investment Funds chosen and established
by the Committee.  The Committee may adjust the number and types of Investment
Funds to be established or discontinued as it deems advisable.  One such
Investment Fund, however, shall be the Common Stock Fund, which shall be
invested and reinvested in the Common Stock of the Company.  The Trustee, the
Committee, or a recordkeeper designated by the Committee shall maintain records
for each Participant's After-Tax Contribution Account, Employer Matching
Contribution Account, Pre-Tax Contribution Account, and Rollover Account, if
any, that reflect the value of each Participant's share of the Investment Funds.

 

            (b)       Investment Directions:  The Participant shall have the
right to direct the Committee to instruct the Savings Trustee to invest his
Pre-Tax Contributions and contributions to his Rollover Account and the earnings
and accretions thereon in any of the Investment Funds established by the
Committee.

                        Each Participant shall elect an investment option at the
time he begins participating in the Plan.  Through notice to the Committee given
pursuant to administrative procedures established by the Committee, a
Participant may change his instructions with respect to the investment of his
Pre-Tax Contributions, After-Tax Contributions, Employer Matching Contributions,
and Rollover Contributions to the Trust Fund.  A Participant who desires to
change his instructions in this manner may direct that the funds in his future
Pre-Tax Accounts be transferred (in no more than one percent (1%) increments)
among the Investment Funds.

                        All earnings realized to the Trust Fund (including, but
not limited to, dividends, capital gains, and interest) on an Investment Fund
that are not reflected in the value of a share in that Investment Fund will be
allocated to Participants' accounts. They will be allocated to a Participant's
account in the same proportion the Participant's share of the Investment Fund
(disregarding the earnings to be allocated) bears to the total value of the
Investment Fund (disregarding the earnings to be allocated), both to be
determined as of the date the earnings are realized.  Notwithstanding the
foregoing, the Committee may direct that dividends paid with respect to shares
in the ESOP Fund be distributed on an annual basis or more frequently in order
that the deduction under Code Section 404(k) be available to the Company, in
which event income that constitutes dividends on shares of Company Stock in the
ESOP Fund shall not be invested in Company Stock but shall be temporarily
invested in cash equivalents until distribution to Participants.  In making
payments in respect to Exempt Loans, the Trustee


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
63 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

shall utilize income and ESOP Contributions as is specified in Section 5.3
hereof; namely, that income shall be first used to fund principal payments and
ESOP Contributions shall be first used to fund interest payments.  All purchases
of Company Stock shall be made at prices which, in the judgment of the Trustee,
do not exceed the fair market value of such Company Stock.  Pending such
investment or application of cash, the ESOP Trustee may retain cash uninvested
without liability for interest if it is prudent to do so, or may invest all or
any part thereof in Treasury Bills, commercial paper, and like holdings.

            8.2       Diversification Election:

(a)       Definitions:  The following definitions apply to this Section 8.2.

 

(1)       "Diversification Eligible Participant" is any Participant who has
completed at least five (5) years of participation in the Plan and/or the Prior
Plan and who has attained age forty-five (45).

 

(2)       "Statutory Qualified Participant" is any Participant who has completed
at least ten (10) years of participation in the Plan and/or the Prior Plan and
who has attained age fifty-five (55).  This definition is to be interpreted in a
manner so that it is consistent with Code Section 401(a)(28)(B)(iii) and
applicable regulations, as they may be amended from time to time.

 

(3)       "Statutory Election Period" means the six (6) Plan Year period
beginning with the first Plan Year in which the Participant first became a
Statutory Qualified Participant.  This definition is to be interpreted in a
manner so that it is consistent with Code Section 401(a)(28)(B)(iv) and
applicable regulations, as they may be amended from time to time.

 

(b)       Diversification Right:  Each Diversification Eligible Participant may
elect within ninety (90) days after the close of each Plan Year to direct the
change of the investment of up to twenty-five percent (25%) of the balance of
shares of Company Stock in the Diversification Eligible Participant's ESOP
Account at the time of the election.  A Diversification Eligible Participant
shall direct that the proceeds of such diversification be invested in one or
more of the Investment Funds pursuant to Section 8.1(a).

 

The rights granted to Diversification Eligible Participants in the preceding two
sentences are intended to include rights that fulfill the Plan's obligation
under the first sentence of Code Section 401(a)(28)(B)(i), which provides:  A
plan meets the requirements of this subparagraph if each qualified participant
in the plan may elect within 90 days after the close of each plan year in the
qualified election period to direct the plan as to the investment of at least


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
64 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

25 percent of the participant's account in the plan (to the extent such portion
exceed the amount to which a prior election under this subparagraph applies).

 

(c)       One-Year Increase to 50%:  For a Statutory Qualified Participant, the
percentage shall be fifty percent (50%) instead of twenty-five percent (25%) in
the Plan Year during the Statutory Election Period in which the Statutory
Qualified Participant may make his last election under Subsection 8.2(b).

 

(d)       Compliance.  This Section is to be interpreted in a manner so that it
complies with Code Section 401(a)(28) and applicable regulations, as they may be
amended from time to time.

            8.3       Voting of Company Stock, Exercise of Other Rights:

           (a)       Voting rights with respect to shares of Company Stock in
the ESOP Fund allocated to the ESOP Accounts of Participants and shares in the
Company Stock Fund allocated to the Accounts of Participants shall be voted by
the Trustees in such manner as may be directed by the respective Participants,
with fractional shares being voted on a combined basis to the extent possible to
reflect the direction of the voting Participants. If the Trustees shall not
receive timely instruction from a Participant, the Trustees shall not vote any
shares of Company Stock with respect to which such Participant has the right of
direction, and the Trustee shall have no discretion in the matter. The Trustees
shall vote shares of Company Stock held in the Stock Suspense Account in
accordance with the instructions of the Administrator.

            (b)       In the event that there is a tender offer or exchange
offer for outstanding shares of Company Stock, rights with respect to the tender
offer or exchange offer shall be exercised by the Trustee in accordance with the
instructions of the Administrator.

 

             (c)       Solicitation of exercise of Participants' voting rights
by management of the Company and others under a proxy or consent provision
applicable to all holders of Company Stock shall be permitted. Solicitation of
exercise of Participant tender or exchange offer rights by management of the
Company and others shall be permitted. The Trustees shall notify Participants of
each occasion for the exercise of voting rights within a reasonable time before
such rights are to be exercised. Such notification shall include all information
distributed to shareholders by the Company regarding the exercise of such
rights. Copies of Company written communications to Participants relating to
each opportunity for Participant exercise of rights under this Section 8.3 shall
be promptly furnished to the Trustees. The instructions received by the Trustees
from Participants shall be held by the Trustees in confidence and shall not be
divulged or released to any person, including the Committee or officers or
employees of the Company or its Affiliates.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
65 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

            In the event any shares of Company Stock held in the Stock Suspense
Account are tendered or exchanged pursuant to this Section 8.3, the proceeds
shall at the direction of the Administrator either (i) if and to the extent the
proceeds are attributable to unallocated Company Stock be used to repay
installment purchase or other indebtedness used to purchase the Company Stock to
which such proceeds are attributable, (ii) be reinvested in Company Stock, or
(iii) be invested in such other investment as the Administrator deems
appropriate.

 

 

 

 

 

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
66 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

ARTICLE IX

TRUST AGREEMENT AND TRUST FUND

            9.1       Trust Agreement:  The Trust Agreements include the Savings
Trust (as defined in Article I), and the ESOP Trust (as defined in Article I),
as either may be amended from time to time. The provisions of such Trust
Agreements are herein incorporated by reference as fully as if set out herein,
and the assets held under said Trust Agreements on behalf of this Plan shall
constitute the Trust Funds.

            9.2       Benefits Paid Solely from Trust Funds:  All of the
benefits provided to be paid under Article VI hereof shall be paid by the
Trustees out of the Trust Funds to be administered under such Trust Agreements. 
Neither the Employer nor the Trustees shall be responsible or liable in any
manner for payment of any such benefits, and all Participants hereunder shall
look solely to such Trust Funds and to the adequacy thereof for the payment of
any such benefits of any nature or kind which may at any time be payable
hereunder.

            9.3       Committee Directions to Trustees:  The Trustees shall make
only such payments out of the Trust Funds as may be directed by the Committee. 
The Trustees shall not be required to determine or make any investigation to
determine the identity or mailing address of any person entitled to any payments
out of the Trust Funds and shall have discharged its obligation in that respect
when it shall have sent checks or other papers by ordinary mail to such persons
and addresses as may be certified to it by the Committee.

            9.4       Trustees' Reliance on Committee Instructions:  In any case
where the Trustees shall be required hereunder to act upon instructions to be
received from the Committee, the Trustee shall be protected in relying on any
such instructions which shall be in writing and signed by any member of, or
Secretary of, the Committee, and the Trustee shall be protected in relying upon
the authority to act of any person certified to it by the Company as a member
of, or Secretary of, the Committee until a successor to any such person shall be
certified to the Trustees by the Company.

            9.5       Authority of Trustees in Absence of Instructions from the
Committee:  If at any time the Committee shall be incapable for any reason of
giving any directions, instructions or authorizations to the Trustees as are
herein provided for and as may be required incident to the administration of
this Plan, the Trustees may act and shall be completely protected and without
liability in so acting without such directions, instructions and authorizations
as it in its sole discretion deems appropriate and advisable under the
circumstances for the carrying out of the provisions of this Plan.  In the event
of termination of this Plan for any reason, the Committee shall be authorized to
give all such instructions to the Trustees, and the Trustees shall be protected
in relying on all such instructions, as may be necessary to make payment to any
persons then interested in the Trust Funds of all such amounts as are specified
herein to be paid under Section 10.3 hereof upon the termination of this Plan
and the Trust Agreements.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
67 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

            9.6       Compliance with Exchange Act Rule 10(b)(18):  At any time
that the Trustees make open market purchases of Company Stock, the Trustees will
either (i) be an "agent independent of the issuer" as that term is defined in
Rule 10(b)(18) promulgated pursuant to the Securities and Exchange Act of 1934,
as amended (the "Exchange Act") or (ii) make such open market purchases in
accordance with the provisions, and subject to the restrictions, of Rule
10(b)(18) of the Exchange Act.

 

 

 

 

 

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
68 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

ARTICLE X

ADOPTION OF PLAN BY OTHER CORPORATIONS,

AMENDMENT AND TERMINATION OF THE PLAN, AND

DISCONTINUANCE OF CONTRIBUTIONS TO THE TRUST FUNDS

            10.1     Adoption by Employers:  Every Employer which shall have
adopted the Plan shall thereby become a participating Employer whose eligible
Employees, subject to the Plan provisions, shall make and receive Contributions
and have established for them Accounts under the Plan.  Any corporation or other
organization with employees, now in existence or hereafter formed or acquired
which is not already an Employer under this Plan and which is otherwise legally
eligible may, with the approval of the Company by action of its Board of
Directors, adopt and become an Employer by executing and delivering to the
Company and the Trustees an adoptive instrument specifying the classification of
its Employees who shall be eligible to participate in the Plan and evidencing
the terms of the Plan with respect to its eligible Employees.  The adoptive
instrument may contain such changes and amendments in the terms and provisions
of the Plan as adopted by such Employer as may be desired by such Employer and
acceptable to the Company.  Any such Affiliate which shall adopt this Plan shall
designate the Company as its agent to act for it in all transactions affecting
the administration of the Plan and shall designate the Committee to act for such
corporation and its Participants in the same manner in which the Committee may
act for the Company and its Participants hereunder.  The adoptive instrument
shall specify the effective date of such adoption of the Plan and shall become,
as to such corporation and its Employees, as part of this Plan.  Upon an
Employer's liquidation, bankruptcy, insolvency, sale, consolidation or merger to
or with another organization that is not an Employer hereunder, in which such
Employer is not the surviving company, all obligations of that Employer
hereunder and under the Trust Agreements shall terminate automatically, and the
Trust Fund assets attributable to the Employees of such Employer shall be held
or distributed as herein provided unless, with the approval of the Company, the
successor to that Employer assumes the duties and responsibilities of such
Employer, by adopting this Plan and the Trust Agreements, or by establishment of
a separate plan and trust to which the assets of the Trust Funds held on behalf
of the Employees of such Employer shall be transferred with the consent and
agreement of that Employer.  Upon the consolidation or merger of two or more of
the Employers under this Plan with each other, the surviving Employer or
organization shall automatically succeed to all the rights and duties under the
Plan and Trust Agreements of the Employers involved.

            10.2     Continuous Service:  The following special provisions shall
apply to all Employers:

            (a)       An Employee shall be considered in continuous Service
while regularly employed simultaneously or successively by one or more
Employers.

 

            (b)       The transfer of a Participant from one Employer to another
Employer shall not be deemed a termination of Service.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
69 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

            10.3     Amendment of the Plan:  The Company shall have the right to
amend or modify this Plan and the Trust Agreements (with the consent of the
applicable Trustee) at any time and from time to time to any extent that it may
deem advisable.  Any such amendment or modification shall be set out in an
instrument in writing duly authorized by the Board of Directors of the Company
and executed by the Company.  Upon delivery by the Company of such an instrument
amending the Plan to the Trustees and to each other Employer, this Plan shall be
deemed to have been amended or modified in the manner and to the extent and
effective as of the date therein set forth, and thereupon any and all
Participants whether or not they shall have become such prior to such amendment
or modification shall be bound thereby.  No such amendment or modification
shall, however, increase the duties or responsibilities of the Trustees without
their consent thereto in writing, or have the effect of transferring to or
vesting in any Employer any interest or ownership in any properties of the Trust
Funds, or of permitting the same to be used for or diverted to purposes other
than for the exclusive benefit of the Participants and their Beneficiaries.  No
such amendment shall decrease the Account of any Participant or shall decrease
any Participant's vested interest in his Account.  No amendment shall directly
or indirectly reduce a Participant's non-forfeitable vested percentage in his
benefits under Section 6.1 of this Plan unless each Participant having not less
than three (3) years of Service is permitted to elect to have his
non-forfeitable vested percentage in his benefits computed under the provisions
of Section 6.1 without regard to the amendment.  Such election shall be
available during an election period which shall begin on the date such amendment
is adopted and shall end on the latest of (i) the date sixty (60) days after
such amendment is adopted, (ii) the date sixty (60) days after such amendment is
effective or (iii) the date sixty (60) days after such Participant is issued
written notice of the amendment by the Committee or the Employer. 
Notwithstanding anything herein to the contrary, the Plan or the Trust
Agreements may be amended in such manner as may be required at any time to make
it conform to the requirements of the Code or of any United States statutes with
respect to employees' trusts, or of any amendment thereto, or of any regulations
or rulings issued pursuant thereto, and no such amendment shall be considered
prejudicial to any then existing rights of any Participant or his Beneficiary
under the Plan.  The Committee shall deliver a copy of each such amendment to
every Affiliate having theretofore adopted the Plan, and every Affiliate having
theretofore adopted the Plan shall be deemed to have approved and accepted each
such amendment except for any particular Affiliate which, with the express
consent of the Company set forth thereupon, shall execute an instrument
effective as of the date of such amendment setting forth variations in, or
negating the effect of, such amendment as applicable to the participation in the
Plan of such Affiliate.

            10.4     Termination of the Plan:  The Plan may be terminated
pursuant to the provisions of, and as of any subsequent date specified in, an
instrument in writing executed by the Company, and approved and authorized by
the Board of Directors of the Company, and which said instrument shall be
delivered to the Trustee.

            10.5     Distribution of Trust Funds on Termination:  In the event
of a termination of the Plan by the Company, the assets and properties of the
Trust Funds shall be valued and allocated as provided in Sections 5.2 and 5.3,
and each Participant shall be fully vested in all amounts attributable to his
Employer Matching Contribution Account, his Rollover Account and his ESOP
Account, and thereafter each such Participant shall become entitled to


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
70 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

distributions in respect of his Accounts in the Plan in the manner as provided
in Sections 6.6(a) and 6.6(b) herein.  In the event the Plan is terminated with
respect to all Employers, any Company Stock held in the Suspense Stock Account
shall be sold to the extent necessary to pay the outstanding principal balance
and any accrued interest on any installment purchase contracts and/or loan
obligations of the Trust Funds incurred for the purpose of directly or
indirectly funding the purchase of such Stock, and any such installment purchase
contracts and/or loan obligations shall be paid in full prior to distribution of
the assets of the Trust Funds to Participants; provided, however, that the Board
of Directors of the Company may authorize distribution of Trust Fund assets
prior to satisfaction of installment purchase contracts and/or loan obligations
but only if under applicable federal law such assets or income attributable
thereto cannot be used to repay such installment purchase contracts or loan
obligations.  Notwithstanding the foregoing, a Participant shall not be entitled
to receive a distribution as a result of the termination of the Plan if the
Company establishes or maintains a successor plan within the period ending 12
months after distribution of all assets from the Plan.

            10.6     Effect of Discontinuance of Contributions:  If the Company
shall discontinue its Contributions to the Trust Funds, or suspend its
Contributions to the Trust Funds under such circumstances so as to constitute a
discontinuance of Contributions within the purview of the reasoning of Treasury
Regulations Section 1.401-6(c), then all amounts theretofore credited to the
Accounts of the Participants shall become fully vested, and throughout any such
period of discontinuance of Contributions all other provisions of the Plan shall
continue in full force and effect other than the provisions for Contributions by
an Employer or Participants and the forfeiture provisions of Section 6.1.

            10.7     Merger of Plan with Another Plan:  In the case of any
merger or consolidation of the Plan with, or transfer in whole or in part of the
assets and liabilities of the Trust Fund to another trust fund held under, any
other plan of deferred compensation maintained or to be established for the
benefit of all or some of the Participants of this Plan, the assets of the Trust
Funds applicable to such Participants shall be transferred to the other trust
fund only if:

            (a)       Each Participant would (if either this Plan or the other
plan then terminated) receive a benefit immediately after the merger,
consolidation or transfer which is equal to or greater than the benefit he would
have been entitled to receive immediately before the merger, consolidation or
transfer (if this Plan had then terminated);

 

            (b)       Resolutions of the Board of Directors of the Employer
under this Plan, and of any new or successor employer of the affected
Participants, shall authorize such transfer of assets; and, in the case of the
new or successor employer of the affected Participants, its resolutions shall
include an assumption of liabilities with respect to such Participants'
inclusion in the new employer's plan; and

 

            (c)       Such other plan and trust are qualified under Sections
401(a) and 501(a) of the Code.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
71 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

ARTICLE XI

TOP-HEAVY PLAN REQUIREMENTS

            11.1     General Rule:  For any Plan Year for which this Plan is a
Top-Heavy Plan, as defined in Section 11.7, and despite any other provisions of
this Plan to the contrary, this Plan shall be subject to the provisions of this
Article XI.

            11.2     Vesting Provisions:  Each Participant who has completed an
Hour of Service after the Plan becomes top heavy and while the Plan is top heavy
and who has completed the Vesting Service specified in the following table shall
be vested in his Account under this Plan at least as rapidly as is provided in
the following schedule:

Vesting Service

Vested Percent

Less than 2 years

0%

2 but less than 3 years

20%

3 but less than 4 years

40%

4 but less than 5 years

60%

5 but less than 6 years

80%

6 years or more

100%

If an Account becomes vested by reason of the application of the preceding
schedule, it may not therefore be forfeited by reason of re-employment after
retirement pursuant to a suspension of benefits provision, by reason of
withdrawal of any mandatory employee contributions to which employer
contributions were keyed, or for any other reason.  If the Plan subsequently
ceases to be top heavy, the preceding schedule shall continue to apply with
respect to any Participant who had at least three (3) years of service (as
defined in Treasury Regulation § 1.411(a)-8(b)(3)) as of the close of the last
year that the Plan was top heavy.  For all other Participants, the
non-forfeitable percentage of their Accounts provided in the preceding schedule
prior to the date the Plan ceases to be top heavy shall not be reduced, but
future increases shall be made only in accordance with Section 6.1.

            11.3     Minimum Contribution Provisions:  Each Participant who (i)
is a Non-Key Employee, as defined in Section 11.8 and (ii) is employed on the
last day of the Plan Year (regardless of whether or not such Participant has
completed one thousand (1,000) Hours of Service) will be entitled to have
contributions and forfeitures allocated to his Account of not less than three
percent (3%) (the "Minimum Contribution Percentage") of the Participant's
Compensation.  This minimum allocation percentage shall be provided without
taking Pre-Tax Contributions of Non-Key Employees into account. A Non-Key
Employee may not fail to receive a Minimum Contribution Percentage because of a
failure to receive a specified minimum amount of Compensation or a failure to
make mandatory employee or elective contributions.  This Minimum Contribution
Percentage will be reduced for any Plan Year to the percentage at which
contributions (including forfeitures) are made or are required to be made under
the Plan for the Plan Year for the Key Employee for whom such percentage is the
highest for such Plan Year.  For this purpose, the percentage with respect to a
Key Employee


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
72 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

will be determined by dividing the contributions (including forfeitures) made
for such Key Employee by his total compensation (as defined in Section 415 of
the Code).  Such amount shall be adjusted automatically for each Plan Year to
the amount prescribed by the Secretary of the Treasury or his delegate pursuant
to regulations for the calendar year in which such Plan Year commences.

                        Contributions considered under the first paragraph of
this Section 11.3 will include Employer contributions under this Plan and under
all other defined contribution plans required to be included in an Aggregation
Group (as defined in Section 11.7 below), but will not include Employer
contributions under any plan required to be included in such aggregation group
if the plan enables a defined benefit plan required to be included in such group
to meet the requirements of the Code prohibiting discrimination as to
contributions in favor of employees who are officers, shareholders, or the
highly compensated or prescribing the minimum participation standards.  If the
highest rate allocated to a Key Employee for a year in which the Plan is top
heavy is less than three percent (3%), amounts contributed as a result of a
salary reduction agreement must be included in determining contributions made on
behalf of Key Employees.

                        Employer Contributions made on behalf of Non-Key
Employees that are taken into account to satisfy the Minimum Contribution
Percentage shall not be treated as Employer Matching Contributions for purposes
of determining the Actual Contribution Percentage under Article IV and must meet
the nondiscrimination requirements of Section 401(a)(4) without regard to
Section 401(m).

                        Notwithstanding the foregoing, effective January 1,
2002, Employer Matching Contributions shall be taken into account for purposes
of satisfying the minimum contribution requirements of Code Section 416(c)(2)
and the Plan.  The preceding sentence shall apply with respect to Employer
Matching Contributions under the Plan or, if the Plan provides that the minimum
contribution requirement shall be met in another plan, such other plan. Employer
Matching Contributions that are used to satisfy the minimum contribution
requirements shall be treated as matching contributions for purposes of the
actual contribution percentage test and other requirements of Code Section
401(m).

            11.4     Coordination with Other Plans:  If another defined
contribution or defined benefit plan maintained by a Considered Company provides
contributions or benefits on behalf of a Participant in this Plan, the other
plan will be treated as part of this Plan pursuant to applicable principles
prescribed by U.S. Treasury Regulations or applicable IRS rulings (such as
Revenue Ruling 81-202 or any successor ruling) to determine whether this Plan
satisfies the requirements of Sections 11.2 and 11.3 and to avoid inappropriate
omissions or inappropriate duplication of minimum contributions.  The
determination will be made by the Plan Administrator upon the advice of counsel.

                        In the event a Participant is covered by a defined
benefit plan which is top-heavy pursuant to Section 416 of the Code, a
comparability analysis (as prescribed by Revenue Ruling 81-202 or any successor
ruling) shall be performed in order to establish that the plans are providing
benefits at least equal to the defined benefit minimum.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
73 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

            11.5     Distributions to Certain Key Employees:  Notwithstanding
any other provision of this Plan, the entire interest in this Plan of each
Participant who is a Key Employee, by reason of clause (iii) of subparagraph (c)
of Section 11.7 in the calendar year in which the Participant attains age
seventy and one-half (70½), shall commence to be distributed to such Participant
not later than the April 1 following such calendar year.

            11.6     Determination of Top-Heavy Status:  The Plan will be a
Top-Heavy Plan for any Plan Year if, as of the Determination Date, the aggregate
of the Accounts under the Plan for Participants (including former Participants)
who are Key Employees exceeds sixty percent (60%) of the aggregate of the
Accounts of all Participants, excluding former Key Employees, or if this Plan is
required to be. in an Aggregation Group in any such Plan Year in which such
Group is a Top-Heavy Group.  In determining Top-Heavy status if an individual
has not performed one Hour of Service for any Considered Company at any time
during the five-year period ending on the Determination Date, any accrued
benefit for such individual and the aggregate Accounts of such individual shall
not be taken into account.

            For purposes of this Section, the capitalized words have the
following meanings:

 

            (a)       "Aggregation Group" means the group of plans, if any, that
includes both the group of plans required to be aggregated and the group of
plans permitted to be aggregated.  The group of plans required to be aggregated
(the "required aggregation group") includes:

 

            (i)        Each plan of a Considered Company in which a Key Employee
is a participant, and

 

         (ii)       Each other plan, including collectively bargained plans, of
a Considered Company which enables a plan in which a Key Employee is a
participant to meet the requirements of the Code prohibiting discrimination as
to contributions or benefits in favor of employees who are officers,
shareholders or the highly compensated or prescribing minimum participation
standards.

 

The group of plans that are permitted to be aggregated (the "permissive
aggregation group") includes the required aggregation group plus one or more
plans of a Considered Company that is not part of the required aggregation group
and that the Considered Company certifies as a plan within the permissive
aggregation group. Such plan or plans may be added to the permissive aggregation
group only if, after the addition, the aggregation group as a whole continues
not to discriminate as to contributions or benefits in favor of officers,
shareholders or the highly compensated and to meet the minimum participation
standards under the Code.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
74 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

            (b)       "Determination Date" means for any Plan Year the last day
of the immediately preceding Plan Year.

 

            (c)       "Key Employee" means any employee or former employee under
this Plan who, at any time during the Plan Year in question or during any of the
four preceding Plan Years, is or was one of the following:

 

            (i)        An officer of a Considered Company having an annual
Compensation greater than fifty percent (50%) of the amount in effect under
Section 415(b)(1)(A) of the Internal Revenue Code for any such Plan Year. 
Whether an individual is an officer shall be determined by the Considered
Company on the basis of all the facts and circumstances, such as an individual's
authority, duties and term of office, not on the mere fact that the individual
has the title of an officer.  For any such Plan Year, officers considered to be
Key Employees will be no more than the fewer of:

 

            (A)      Fifty (50) employees; or

 

           (B)      Ten percent (10%) of the employees or, if greater than ten
percent (10%), three (3) employees.

 

For this purpose, the highest paid officers shall be selected.

 

            (ii)       One of the ten (10) Employees owning (or considered as
owning, within the meaning of the constructive ownership rules of Section
416(i)(1)(B) of the Code) the largest interests in the Considered Company.  An
employee who has some ownership interest is considered to be one of the top ten
(10) owners unless at least ten (10) other employees own a greater interest than
that employee. However, an employee will not be considered a top ten (10) owner
for a Plan Year if the employee earns less than the maximum dollar limitation on
annual additions to a Participant's account in a defined contribution plan under
the Code, as in effect for the calendar year in which the Determination Date
falls.

 

            (iii)      Any person who owns (or is considered as owning, within
the meaning of the constructive ownership rules of Section 416(i)(1)(B) of the
Code) more than five percent (5%) of the outstanding stock of a Considered
Company or stock possessing more than five percent (5%) of the combined voting
power of all stock of the Considered Company.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
75 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

            (iv)      Any person who has an annual Compensation from the
Considered Company of more than One Hundred Fifty Thousand Dollars ($150,000)
and who owns (or is considered as owning within the meaning of the constructive
ownership rules of Section 416(i)(1)(B) of the Code) more than one percent (1%)
of the outstanding stock of the Considered Company or stock possessing more than
one percent (1%) of the total combined voting power of all stock of the
Considered Company.

 

For purposes of this subsection, annual Compensation includes all items
includable as Compensation within the meaning of Section 11.7(k) and further
includes the amount otherwise excludable from an employee's gross income by
reason of Section 125, 402(e)(3) or 402(h)(1)(B) of the Code.

 

For purposes of this subsection (c), a Beneficiary of a Key Employee shall be
treated as a Key Employee. For purposes of parts (iii) and (iv), each Considered
Company is treated separately in determining ownership percentages; but all such
Considered Companies shall be considered a single employer in determining the
amount of compensation.

 

Effective January 1, 2002, Key Employee means any Employee or former Employee
(including any deceased Employee) who at any time during the Plan Year that
includes the Determination Date was an officer of a Considered Company having
annual Compensation greater than $130,000 (as adjusted under Code Section
416(i)(1) for Plan Years beginning after December 31, 2002), a 5-percent owner
of a Considered Company or a 1-percent owner of a Considered Company having
annual Compensation of more than $150,000.  For this purpose, annual
Compensation means compensation within the meaning of Code Section 415(c)(3). 
The determination of who is a Key Employee will be made in accordance with Code
Section 416(i)(1) and the applicable regulations and other guidance of general
applicability issued thereunder.

 

            (d)       "Non-Key Employee" means any employee (and any Beneficiary
of an employee) who is not a Key Employee.

 

            (e)       "Top-Heavy Group" means the Aggregation Group, if as of
the applicable Determination Date, the sum of the present value of the
cumulative accrued benefits for Key Employees under all defined benefit plans
included in the Aggregation Group plus the aggregate of the accounts of Key
Employees under all defined contribution plans included in the Aggregation Group
exceeds sixty percent (60%) of the sum of the present value of the cumulative
accrued benefits for all employees, excluding former Key Employees as provided
in paragraph (i) below, under all such defined benefit plans plus the;.
aggregate accounts for all employees, excluding former Key Employees as provided
in paragraph (i) below, under all such defined contribution plans. In
determining


 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
76 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

Top-Heavy status, if an individual has not performed one (1) Hour of Service for
any Considered Company at any time during the five-year period ending on the
Determination Date, any accrued benefit for such individual and the aggregate
accounts of such individual shall not be taken into account.  If the Aggregation
Group that is a Top-Heavy Group is a required aggregation group, each plan in
the group will be a Top-Heavy Plan.  If the Aggregation Group that is a
Top-Heavy Group is a permissive aggregation group, only those plans that are
part of the required aggregation group will be treated as Top-Heavy Plans. If
the Aggregation Group is not a Top-Heavy Group, no plan within such group will
be a Top-Heavy Plan.

 

In determining whether this Plan constitutes a Top-Heavy Plan, the Committee (or
its agent) will make the following adjustments:

 

            (f)        When more than one plan is aggregated, the Committee
shall determine separately for each plan as of each plan's Determination Date
the present value of the accrued benefits (for this purpose using the actuarial
assumptions set forth in the applicable plan) or account balance.  The results
shall then be aggregated by adding the results of each plan as of the
Determination Dates for such plans that fall within the same calendar year.

 

            (g)       In determining the present value of the cumulative accrued
benefit or the amount of the account of any employee, such present value or
account will include the amount in dollar value of the aggregate distributions
made to such employee under the applicable plan during the five-year period
ending on the Determination Date, unless already reflected in the value of the
accrued benefit or account balance as of the date the determination is made. 
The amounts will include distributions to employees representing the entire
amount credited to their accounts under the applicable plan.

Effective January 1, 2002, for purposes of determining the present values of the
cumulative accrued benefits and the amounts of the accounts of Employees as of
the Determination Date, the present values of accrued benefits and the amounts
of account balances of an Employee as of the Determination Date shall be
increased by the distributions made with respect to the Employee under the Plan
and any plan aggregated with the Plan under Code Section 416(g)(2) during the
one-year period ending on the Determination Date.  The preceding sentence also
shall apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under Code Section
416(g)(2)(A)(i).  In the case of a distribution made for a reason other than
separation from service, death, or disability, this provision shall be applied
by substituting "five-year period" for "one‑year period."  The accrued benefits
and accounts of any individual who has not performed services for the Company
during the one-year period ending on the Determination Date shall not be taken
into account.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
77 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

            (h)       Further, in making such determination, such present value
or such account shall include any rollover contribution (or similar transfer),
as follows:

 

            (i)        If the rollover contribution (or similar transfer) is
initiated by the employee and made to or from a plan maintained by another
Considered Company, the plan providing the distribution shall include such
distribution in the present value or such account; the plan accepting the
distribution shall not include such distribution in the present value or such
account unless the plan accepted it before December 31, 1983.

 

            (ii)       If the rollover contribution (or similar transfer) is not
initiated by the employee or made from a plan maintained by another Considered
Company, the plan accepting the distribution shall include such distribution in
the present value or such account, whether the plan accepted the distribution
before or after December 31, 1983; the plan making the distribution shall not
include the distribution in the present value or such account.

 

            (i)        In any case where an individual is a Non-Key Employee
with respect to an applicable-plan but was a Key Employee with respect to such
plan, for any prior Plan Year, any accrued benefit and any account of such
employee will be altogether disregarded. For this purpose, to the extent that a
Key Employee is deemed to be a Key Employee if he or she met the definition of
Key Employee within any of the four preceding Plan Years, this provision will
apply following the end of such period of time.

 

            (j)        "Valuation Date" means, for purposes for determining the
present value of an accrued benefit as of the Determination Date, the
Determination Date. For the first plan year of a plan, the accrued benefit for a
current employee shall be determined either (i) as if the individual terminated
service as of the Determination Date or (ii) as if the individual terminated
service as of the valuation date, but taking into account the estimated accrued
benefit as of the Determination Date.  The Valuation Date shall be determined in
accordance with the principles set forth in Q.&A. T-25 of Treasury Regulations §
1.416- 1.

 

            (k)       For purposes of this Section, "Compensation" shall have
the meaning given to it in Section 5.5(c)(6) of the Plan.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
78 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

ARTICLE XII

MISCELLANEOUS PROVISIONS

            12.1     Terms of Employment:  The adoption and maintenance of the
provisions of this Plan shall not be deemed to constitute a contract between the
Employer and any Employee, or to be a consideration for, or an inducement or
condition of, the employment of any person.  Nothing herein contained shall be
deemed to give to any Employee the right to be retained in the employ of the
Employer or to interfere with the right of the Employer to discharge any
Employee at any time, nor shall it be deemed to give the Employer the right to
require any Employee to remain in its employ, nor shall it interfere with any
Employee's-right to terminate his employment at any time.

            12.2     Controlling Law:  This Plan, the Savings Trust, and the
ESOP Trust shall be construed, regulated and administered according to the
provisions of ERISA, the Code, regulations and rulings under ERISA and the Code,
and, the extent state law applies and is not preempted by federal law, under the
laws of the State of Louisiana.

            12.3     Invalidity of Particular Provisions:  In the event any
provision of this Plan shall be held illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining provisions of this Plan
but shall be fully severable, and this Plan shall be construed and enforced as
if said illegal or invalid provisions had never been inserted herein.

            12.4     Non-Alienability of Rights of Participants:  Except as
otherwise provided below and with respect to certain judgments and settlements
pursuant to Section 401(a)(3) of the Code, no interest, right or claim in or to
the part of the Trust Fund, attributable to the Pre-Tax Contribution Account,
the After-Tax Contribution Account, the Employer Matching Contribution Account,
the Rollover Account or the ESOP Account of any Participant, or any distribution
of benefits therefrom, shall be assignable, transferable or subject to sale,
mortgage, pledge, hypothecation, commutation, anticipation, garnishment,
attachment, execution, claim or levy of any kind, voluntary or involuntary
(excluding a levy for taxes filed upon the Plan by the Internal Revenue
Service), including without limitation any claim asserted by a spouse or former
spouse of any Participant, and the Trustees shall not recognize any attempt to
assign, transfer, sell, mortgage, pledge, hypothecate, commute or anticipate the
same.  The preceding sentence shall also apply to the creation, assignment or
recognition of a right to any benefit payable with respect to a Participant
pursuant to a domestic relations order, unless such order is determined to be a
qualified domestic relations order, as defined in Section 414(p) of the Code. 
The Committee shall establish a written procedure to be used to determine the
qualified status of such orders and to administer distributions under such
orders.  Further, to the extent provided under the qualified domestic relations
order a former spouse of a Participant shall be treated as a spouse for all
purposes of the Plan.  If the Committee receives a qualified domestic relations
order with respect to a Participant, the Committee may authorize the immediate
distribution of the amount assigned to the Participant's former spouse, to the
extent permitted by law, from the Participant's Pre-Tax Contribution Account,
After-Tax Contribution Account, Rollover Account and the vested portion of his
Employer Matching Contribution Account and ESOP Account.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
79 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

            12.5     Payments in Satisfaction of Claims of Participants:  Any
distribution to any Participant or his Beneficiary or legal representative, in
accordance with the provisions of the Plan, of the interest in the Trust Fund
attributable to his Pre-Tax Contribution Account and/or After-Tax Contribution
Account, his Rollover Account and the vested portion of his Employer Matching
Contribution Account and ESOP Account, shall be in full satisfaction of all
claims under the Plan against the Trust Fund, the Trustee, the Company and the
Employer.  The Trustee may require that any distributee execute and deliver to
the Trustee a receipt and a full and complete release of the Employer as a
condition precedent to any payment or distribution under the Plan.

            12.6     Payments Due Minors and Incompetents:  If the Committee
determines that any person to whom a payment is due hereunder is a minor or is
incompetent by reason of physical or mental disability, the Committee shall have
power to cause the payments becoming due such person to be made to the guardian
of the minor or the guardian of the estate of the incompetent, without the
Committee or the Trustee being responsible to see to the application of such
payment.  Payments made pursuant to such power shall operate as a complete
discharge of the Committee, the Trustee and the Employer.

            12.7     Acceptance of Terms and Conditions of Plan by
Participants:  Each Participant, through execution of the application required
under the terms of the Plan as a condition of participation herein, for himself,
his heirs, executors, administrators, legal representatives and assigns,
approves and agrees to be bound by the provisions of this Plan and the Trust
Agreement and any subsequent amendments thereto, and all actions of the
Committee and the Trustee hereunder.  In consideration of the adoption of this
Plan by the Employer, and the Contributions of the Employer to the Trust Fund,
each Participant agrees by the execution of his application to participate
herein to release and hold harmless to the extent permitted by ERISA the
Employer, the Committee and the Trustee from any liability for any act
whatsoever, past, present or future, performed in good faith in such respective
capacities pursuant to the provisions of this Plan or the Trust Agreement.

            12.8     Impossibility of Diversion of Trust Fund:  Notwithstanding
any provision herein to the contrary, no part of the corpus or the income of the
Trust Fund shall ever be used for or diverted to purposes other than for the
exclusive benefit of the Participants or their Beneficiaries or for the payment
of expenses of the Plan.  No part of the Trust Fund shall ever revert to the
Employer.

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
80 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

                        IN WITNESS WHEREOF, CLECO POWER LLC has executed these
presents as evidenced by the signatures affixed hereto of its officers hereunto
duly authorized, and by its corporate seal being affixed hereto, in a number of
copies, all of which shall constitute but one and the same instrument which may
be sufficiently evidenced by any such executed copy hereof, this day of 3rd day
of            May             2004, effective as of January 1, 2004.

CLECO POWER LLC

/s/ Catherine C. Powell

By     Catherine C. Powell

Senior Vice President

Employee Corporate Services

ATTEST:

/s/ Judy Miller

Secretary

(SEAL)

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
81 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------

 

THE STATE OF LOUISIANA            §

                                                            §

RAPIDES PARISH                             §

                        BEFORE ME, the undersigned authority, on this day
personally appeared, Catherine C. Powell, the Senior Vice President - Employee
Corporate Services of Cleco Power LLC, known to me to be the person and officer
whose name is subscribed to the foregoing instrument, and acknowledged to me
that he executed the same as the act of the said Cleco Power LLC, a corporation,
and that he executed the same as the act and deed of said corporation for the
purposes and consideration therein expressed and in the capacity therein stated.

                        GIVEN UNDER MY HAND AND SEAL OF OFFICE this the 3rd day
of      May           , 2004.

/s/ Sharon G. Chelette

Notary Public, State of Louisiana

 

 

Cleco Power LLC 401(k) Savings and Investment
Plan                                                                       Page
82 of 82

Amended and Restated Effective January 1, 2004

--------------------------------------------------------------------------------